       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 1 of 89



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Lisa A. Biron,                                      Case No. 20-cv-2110 (WMW/ECW)

               Plaintiff,

        v.                                              ORDER &
                                               REPORT AND RECOMMENDATION
 Michael Carvajal, Director Federal
 Bureau of Prisons, sued in their official
 capacity, FCI Waseca Warden Mistelle
 Starr, sued in their official capacity, and
 Deanna Hiller, FCI Waseca Unit
 Manager; sued in her individual and
 official capacities,

               Defendants.


       This matter is before the Court on the United States’ Motion to Screen and Stay

Proceedings (Dkt. 7) (“Motion to Screen and Stay”), Plaintiff’s Request for Expedited

Preliminary Injunctive Relief (Dkt. 22) (“Motion for Preliminary Injunction”), Plaintiff’s

Motion for Leave to Supplement Motion for Preliminary Injunction (Dkt. 31), Plaintiff’s

Motion for Leave to File Sur-Reply (Dkt. 41), and Defendants’ Motion to Dismiss or for

Summary Judgment (Dkt. 52) (“Motion to Dismiss”). The case has been referred to the

undersigned United States Magistrate Judge for a report and recommendation pursuant to

28 U.S.C. § 636 and Local Rule 72.1. For the reasons stated below, the Court

(1) recommends granting the Motion to Dismiss (Dkt. 52) and denying the Motion for

Preliminary Injunction (Dkt. 22); (2) denies the Motion to Screen and Stay (Dkt. 7);

(3) grants Plaintiff’s Motion for Leave to Supplement Motion for Preliminary Injunction

(Dkt. 31); and (4) grants Plaintiff’s Motion for Leave to File Sur-Reply (Dkt. 41).
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 2 of 89



              I.     FACTUAL AND PROCEDURAL BACKGROUND 1

A.     The Parties

       Plaintiff Lisa Biron (“Plaintiff” or “Biron”) was sentenced in 2013 to serve a 480-

month term of imprisonment to be followed by a lifetime term of supervised release and

is now incarcerated at the Federal Correctional Institution in Waseca, Minnesota (“FCI-

Waseca”). Biron v. Sawyer, No. 19-CV-2938 (SRN/LIB), Dkt. 67 at 3 (D. Minn. Aug.

21, 2020), R.&R. adopted, Dkt. 75 (D. Minn. Sept. 30, 2020). 2 (Dkt. 5 ¶¶ 2, 8.) Biron

was formerly licensed to practice law in New Hampshire and Massachusetts. Biron v.

Sawyer, No. 19-CV-2938 (SRN/LIB), Dkt. 75 at 10.

       Defendants are officials and employees of the Federal Bureau of Prisons (“BOP”);

Michael Carvajal is the Director of the BOP; Mistelle Starr is the Warden of FCI-

Waseca; and Deanna Hiller is the Unit Manager of Biron’s unit at FCI-Waseca. (Dkt. 5

¶¶ 3-5; Dkt. 55 at 2.) 3 Carvajal and Starr are sued in their official capacities, and Hiller is

sued in her individual and official capacities. (Dkt. 5 ¶¶ 6-7.)




1
      The Court does not rely on all of these facts in recommending dismissal under
Rule 12(b)(6), but it recites them in view of Biron’s Motion for Preliminary Injunction
and Defendants’ Motion to Screen and Stay, because Defendants moved for summary
judgment as an alternative to moving under Rule 12(b)(6), and simply to provide context.
2
      Order and Report and Recommendation available at 2020 WL 6121270; Order
Adopting Order and Report and Recommendation available at 2020 WL 5812970.
3
       Unless otherwise noted, all page numbers refer to the CM/ECF pagination.


                                               2
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 3 of 89



B.     Biron’s Complaint and Amended Complaint

       This case came to Federal court when Defendants removed Biron’s state-court

complaint, which Defendants stated had been served but not filed, on October 5, 2020. 4

(Dkt. 1 ¶¶ 1-2.) Briefly, Biron alleged in the Complaint that restrictions on access to a

law library and typewriter imposed by Defendants due to the COVID-19 pandemic and

denial of a specific request for access to a law library and typewriter in May 2020

resulted in denial of a motion for leave to amend filed in Biron v. Sawyer, No. 19-CV-

2938 (SRN/LIB) (hereinafter “Biron v. Sawyer”). (Dkt. 1-2 ¶¶ 12-24.)

       After this case was removed to this Court on October 5, 2020 (Dkt. 1), Biron filed 5

the Amended Complaint on October 14, 2020 (Dkt. 5). In the Amended Complaint,

Biron first claims that each Defendant’s failure to “allow” or “ensure Plaintiff

meaningful, adequate, or reasonable access to the law library and typewriter interferes

with Plaintiff’s access to the court and prejudices Plaintiff’s litigation in violation of the

First Amendment to the U.S. Constitution.” (Dkt. 5 ¶¶ 40-42.) Second, Biron claims that

Carvajal’s and Starr’s failure to timely update the Electronic Law Library and to provide

state law resources “interferes with Plaintiff’s access to the court and prejudices her

litigation in violation of the First Amendment.” (Id. ¶¶ 43-44.) Third, Biron claims that

Carvajal’s and Starr’s failure to deliver her mail “because of the appearance of the

exterior . . . and which contained legal information, interfered with Plaintiff’s access to


4
     Defendants filed the Complaint in Waseca County District Court for purposes of
accomplishing removal. (Dkt. 1 ¶ 1.)
5
      For convenience, in this Section and Section I.F, the Court refers to the dates
Biron’s filings were docketed, though each was mailed some days before docketing.

                                               3
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 4 of 89



the court and prejudices her litigation in violation of the First Amendment and due

process clause of the U.S. Constitution.” (Id. ¶ 45.) Fourth, Biron claims that the BOP’s

“Central Office’s response condoning Defendants’” (1) “failure to provide reasonable

access to an adequate law library and typewriter,” (2) “failure to open and inspect all

general correspondence,” and (3) “return of unopened mail to the post office because of

the exterior appearance of the envelope” constitutes final agency action, pursuant to 5

U.S.C. § 704, and violates the BOP’s “established regulations.” (Id. ¶¶ 46-50; see also

¶¶ 33-37 (citing C.F.R. sections).) Biron seeks declaratory and injunctive relief and

damages. (Id. ¶¶ 51-62.)

C.     Biron’s Lawsuits

       Biron is or has been involved in several court cases, some of which will be

described in more detail in Section I.D. These cases include: “several active pro se

appellate cases concerning her criminal conviction pending at the First Circuit Court of

Appeals”; “a civil action pending against various FCI Waseca officials, including

Defendant Hiller, in this Court (no. 19-cv-2938)”; and “family law litigation, and

attorney discipline matters in New Hampshire and Massachusetts state courts.” (Dkt. 5

¶¶ 9-12.) In addition to Biron v. Sawyer and the present case, Biron has brought claims

against federal employees or officials in two additional cases that were litigated in this

District: Biron v. Hurwitz, No. 19-cv-57 (SRN/LIB) (D. Minn. filed Jan. 9, 2019), and

Biron v. Barnes, No. 19-cv-898 (SRN/LIB) (D. Minn. filed Apr. 1, 2019).

       In Biron v. Hurwitz, Biron v. Sawyer, and the present case, Biron captioned the

complaints as state court suits in Waseca County, Minnesota. No. 19-cv-57 (SRN/LIB),


                                              4
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 5 of 89



Dkt. 1-2 (D. Minn. Jan. 9, 2019); No. 19-cv-2938 (SRN/LIB), Dkt. 1-2 (D. Minn. Nov.

20, 2019). (Dkt. 1-2, Ex. B (original Complaint); see also Dkt. 21 ¶¶ 10, 15, 19; Dkt. 20,

Ex. A (copy of first page of complaint in Biron v. Hurwitz).) According to Defendants,

Biron served but did not file her state-court complaints, which allowed her to avoid

paying a civil filing fee. 6 (Dkt. 8 at 2, 6 (citations omitted); Dkt. 55 at 4 (citations

omitted).) Defendants assert that avoiding paying a filing fee was the purpose of serving

unfiled complaints. (Dkt. 8 at 2, 6.) In support of this assertion, Defendants cite an

email 7 Biron sent to FCI-Waseca officials on April 10, 2020, responding to their denial of

her request for email access to communicate with family and stating, “I guess I will just

keep filing law suits [sic] until the BOP gets sick of them. I have figured out a way to

bypass the [Prison Litigation Reform Act of 1995 (“PLRA”)] restrictions and the filing

fees. I am considering showing other inmates how to do this, too.” (Dkt. 10-1, Ex. A.)

Biron, however, states that she mailed each complaint for filing in Waseca County court,

but each was returned to her by the Waseca County Court Administrator due to lack of

jurisdiction or proper venue. (Dkt. 21 ¶¶ 10, 15-16, 19-20 (citing Dkt. 20-1, Ex. B

(Waseca County Court Administrator letter for Biron v. Hurwitz); Dkt. 20-2, Ex. C

(Waseca County Court Administrator letter for Biron v. Sawyer); and Dkt. 20-3, Ex. D



6
        In Minnesota state court, a civil action is commenced when the summons and
complaint are served on the defendant. See Minn. R. Civ. P. 3.01. In Federal court, a
civil action is commenced by filing a complaint with the court. Fed. R. Civ. P. 3.
7
       The parties appear to use the term “email” at times to refer to the electronic
messages inmates at FCI-Waseca are able to send to and receive from FCI-Waseca staff
and the public. (See, e.g., Dkt. 5 ¶ 25; Dkt. 56 ¶ 12.) The Court also uses these terms
interchangeably in the context of this Order and Report and Recommendation.

                                                5
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 6 of 89



(Waseca County Court Administrator letter for the present case)).) Biron states that in

each case, she attempted to file the complaint in state court “because [she is] indigent and

under Minnesota law could seek [in forma pauperis (“IFP”)] status and qualify for a

waiver of the filing fee,” and that she “was fully prepared to litigate” in state court, but

the defendants removed each case to federal court. (Id. ¶¶ 12-13, 17-18, 21-22.)

Defendants removed each of these three cases to Federal court in this District. Biron v.

Hurwitz, No. 19-cv-57 (SRN/LIB), Dkt. 1 (D. Minn. Jan. 9, 2019); Biron v. Sawyer, Dkt.

1 (D. Minn. Nov. 20, 2019). (Dkt. 1 (Oct. 5, 2020).) 8

       As will be described further, many of Biron’s allegations and claims in this case

relate to the proceedings in Biron v. Sawyer. As background, Biron claimed in Biron v.

Sawyer that the BOP and FCI-Waseca were prohibiting her from having contact with her

daughter in violation of the Constitution and sought injunctive relief requiring them “to

stop interfering” with Biron and her daughter’s right to communicate with each other.

Biron v. Sawyer, Dkt. 1-2 (Nov. 20, 2019). The following events relevant to this action

occurred in Biron v. Sawyer after it was removed to Federal court on November 20, 2019:

       Biron filed motions to join her daughter as a plaintiff, Dkt. 8 (D. Minn. Nov. 25,

2019), Dkt. 9 (D. Minn. Dec. 2, 2019); a Motion for Emergency Injunction / Temporary



8
        The parties make similar assertions regarding a case in Texas: Defendants state
that Biron “initiated a civil lawsuit through a state court complaint for which it appears
she was not required to pay a filing fee, which was removed to federal court” (Dkt. 8 at 3
n.1 (citations omitted)), and Biron states that she filed the case in Texas state court
because she is indigent and qualifies for a waiver of the filing fee under Texas law; that
she was “fully prepared” to litigate in state court, but the defendants removed the case;
and that the case “is currently pending at the Fifth Circuit Court of Appeals (no. 19-
10682) and remand is expected” (Dkt. 21 ¶¶ 5-8).

                                               6
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 7 of 89



Restraining Order, Dkt. 10 (Dec. 4, 2019); and a Verified Motion for Summary Judgment

and for Preliminary Injunction, Dkt. 27 (Jan. 1, 2020). The defendants (which included

Hiller and the then-current Director of the BOP and the Warden of FCI-Waseca) were

given an extension of time to file a consolidated response to Biron’s motions for joinder

and Motion for Emergency Injunction / Temporary Restraining Order. Dkt. 14 (Dec. 6,

2019). Biron responded to the defendants’ request for extension of time (though her

response was not received and docketed by the court until after the extension had already

been granted), clarifying that her motion was for emergency relief, not a preliminary

injunction, and stating that once she and her daughter received the emergency relief of

being able to communicate with each other, “they intend to move for a preliminary

injunction . . . , as well as file an amended complaint adding claims for damages.” Dkt.

15 (Dec. 16, 2019). 9 In addition to Biron’s motions, the defendants filed a motion to

dismiss. Dkt. 29 (Feb. 4, 2020). However, based on letters from the parties, on March 6,

2020, U.S. Magistrate Judge Leo I. Brisbois permitted withdrawal of Biron’s Verified

Motion for Summary Judgment and for Preliminary Injunction and the defendants’

motion to dismiss. Dkt. 45 at 3 (Mar. 6, 2020). Judge Brisbois further ordered that an

existing briefing schedule regarding Biron’s motions for joinder and Motion for

Emergency Injunction / Temporary Restraining Order remained in effect and that

defendants answer or otherwise respond to the complaint by April 10, 2020. Id. at 3-4.


9
       Both the defendants and the court’s order had referred to Biron’s Motion for
Emergency Injunction / Temporary Restraining Order, Dkt. 10, as a motion for
preliminary injunction. Dkt. 11 (Dec. 5, 2019), Dkt. 14 (Dec. 6, 2019). As noted above,
Biron filed a separate Verified Motion for Summary Judgment and for Preliminary
Injunction. Dkt. 27 (Jan. 1, 2020).

                                            7
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 8 of 89



The defendants subsequently filed a new motion to dismiss. Dkt. 47 (Apr. 10, 2020).

This background sets the stage for the events in Biron v. Sawyer described in the

following Sections, beginning in April 2020, when the COVID-19 pandemic began to

affect inmates at FCI-Waseca.

D.     Factual Background Regarding Access to Law Library and a Typewriter

       1.     Biron’s Law Library and Typewriter Access Before the COVID-19
              Pandemic and in April 2020

       Inmates at FCI-Waseca access a law library via an electronic database called the

Electronic Law Library (“ELL”). (Dkt. 5 ¶ 14; Dkt. 56 ¶¶ 6-7.) The BOP provides the

computer terminals—which are called TRULINCS computers or terminals—for

accessing the ELL, and a third-party vendor provides the content for the ELL. (Dkt. 5

¶ 14; Dkt. 56 ¶ 6; see also Dkt. 56-3, Ex C (list of BOP ELL content).) According to the

declaration of Regina Kallis, Associate Warden at FCI-Waseca, this vendor updates the

ELL content, and updates are made monthly, quarterly, or less frequently, depending on

the content type. (Dkt. 56 ¶ 8 (citing 56-4, Ex. D (ELL update schedules)).) Biron

asserts that content is updated only four times per year, which she asserts “is inadequate

under the Constitution and federal regulations” because it “prejudic[es] Plaintiff’s ability

to litigate her active civil cases and criminal cases.” (Dkt. 5 ¶ 30; see also Dkt. 25 ¶ 6

(Nov. 16, 2020 Biron Decl. stating that the ELL has not been updated since September);

Dkt. 24 at 2 (Biron’s Mem. Supp. Mot. Prelim. Inj. Relief stating that “caselaw has not

been updated since on or about September 20th”).) The ELL includes federal case law,

statutes, rules, regulations, program statements, and certain reference materials, as well as

similar categories of content for the District of Columbia and military law, but does not

                                              8
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 9 of 89



include state law material. (Dkt. 5 ¶ 29; Dkt. 56 ¶¶ 5-7; Dkt. 56-3, Ex C (list of BOP

ELL content).) Biron alleges that the content “is inadequate under the Constitution and

federal regulations” for the following reasons:

       [I]t fails to provide access to any state law (caselaw or statutory law) which
       has prejudiced Plaintiff in matters of state family law; state attorney
       discipline law, and state tort law which informs all claims and statutes of
       limitations under the Federal Tort Claims Act. In addition, many federal
       convictions and sentences are based on prior state convictions, and without
       access to the relevant state’s law, post conviction petitions cannot be filed.

(Dkt. 5 ¶ 29.)

       At FCI-Waseca, TRULINCS computers allowing access to the ELL are located in

the Recreation Building, where typewriters are also available for inmate use. (Id.¶ 14;

Dkt. 56 ¶ 9.) There also are TRULINCS computers in the housing units, but except as

described in Sections I.D.4-5, those computers allow inmates access to electronic

messaging with staff and the public, an electronic bulletin board, and other features, but

not the ELL, because, according to Kallis, “inmates had access to the ELL in the

Recreation Building.” (Dkt. 5 ¶ 14; Dkt. 56 ¶ 10.) According to a TRULINCS Inmate

Usage Report covering 2020, Biron was a regular user of the ELL before the COVID-19

pandemic; for example, in March 2020, she used the ELL on 8 different days for between

44 minutes and 135 total minutes per day. (Dkt. 56-8, Ex. H at 147-64 (Mar. 2020 data);

see also id. at 165-92 (Jan.-Feb. 2020 data).) 10

       Biron states, “Since the COVID-19 pandemic, the FBOP and specifically FCI

Waseca have imposed severe restrictions on inmate movement and access to legal library


10
       There is no similar data in the record about typewriter use, only a party’s and/or
declarant’s statements about when Biron used a typewriter.

                                              9
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 10 of 89



and typewriter.” (Dkt. ¶ 13; see also Dkt. 70 ¶¶ 11, 19 (Apr. 29, 2021 Biron Decl. stating

that she has had access to the Recreation Building 0 or 1 hour per day since April 1,

2020, and that she is presently required to remain in her housing unit 23 or 24 hours per

day).) Kallis similarly states, “Beginning on April 1, 2020, inmate movement throughout

the institution was limited to essential services and work details. Inmates otherwise had

to remain in their housing units. . . . Due to these modified operations, inmates were no

longer able to access the ELL in the Recreation Building . . . .” (Dkt. 56 ¶¶ 11-12 (citing

Dkt. 56-5, Ex. E (Mar. 31, 2020 BOP COVID-19 Action Plan Memorandum)).) Kallis

states that “institutions were instructed to provide inmates access to the ELL when they

demonstrated an imminent court deadline, which is generally defined within the BOP as a

court-imposed deadline within 30 days.” (Id. ¶ 11.) Although Biron’s Amended

Complaint does not describe this policy and there is no information in the record about

when she first became aware of it, she was aware of the policy at least as of May 18,

2020, as shown in an email she filed as an exhibit in Biron v. Sawyer that referenced the

requirement for an imminent deadline. See Dkt. 64 (D. Minn. June 1, 2020).

       Kallis further states that “FCI Waseca considered alternative means of [ELL]

access for the inmates,” including “activating the ELL function of the TRULINCs

computers in the housing units.” (Dkt. 56 ¶ 12.) FCI-Waseca officials “decided against

activating the ELL in the housing units at that time” due to “concerns [that] inmates using

the ELL function in the housing units would monopolize the terminals, preventing other

inmates from” using the terminals for other purposes, such as electronic messaging, at a

time when inmate visitation had been suspended and officials “determined it was


                                            10
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 11 of 89



important to maintain inmates’ ability to communicate with the public” by phone and

email. (Id.) “Instead, FCI Waseca determined providing inmates with access to an ELL

terminal outside of the housing units and under staff supervision was a better option.

Staff supervision was required because of the modified operations. (Id. ¶ 13.) Because

the Recreation Building was out of the way, and so more time-consuming for staff to

supervise, and “a larger area to disinfect between inmate users,” FCI-Waseca officials

“rejected the idea of bringing inmates to the Recreation Building.” (Id.)

       FCI-Waseca allowed inmates to use a terminal with ELL access and a typewriter

“in a smaller room centrally located to the housing units” as of April 20, 2020. (Id. ¶ 14.)

Biron similarly states that ELL and typewriter access were available “from approximately

mid-April through the beginning of May 2020” “in center hall.” (Dkt. 60 at 3 n.4.) Biron

attributes this arrangement to “an experienced Interim Warden” at FCI-Waseca at that

time, “who, in direct response to Plaintiff’s need and request” made the ELL and

typewriter available in that location. (Id.) According to Kallis, to gain access to the ELL

and typewriter, inmates had to “demonstrate[] an imminent court deadline, defined as a

court-ordered response within 30 days . . . in order to limit the number of inmates leaving

a housing unit, which would in turn, reduce the risk of spreading COVID-19 throughout”

FCI-Waseca. (Dkt. 56 ¶ 14.) Staff would screen an inmate for COVID-19 symptoms

before removing her from her housing unit, escort the inmate to the ELL and typewriter,

supervise the inmate’s use, and then screen her again before the inmate returned to her

housing unit. (Id. ¶ 15.) “The ELL terminal, typewriter, and anything else the inmate




                                            11
        CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 12 of 89



may have come into contact with in the room were disinfected after each inmate’s use.”

(Id.)

        Kallis states that “[t]hroughout the COVID-19 pandemic, Biron has received

access to the ELL consistent with these procedures.” (Id. ¶ 22 (citing Dkt. 56-8, Ex. H

(2020 TRULINCS Inmate Usage Report).) In April 2020, Biron’s ELL use consisted of

65 minutes on April 21 (Dkt. 56-8, Ex. H at 136), which would have been after ELL

access was provided “in a smaller room centrally located to the housing units,” as

described by Kallis (Dkt. 56 ¶ 14) and apparently during the time access was provided “in

center hall,” as described by Biron (Dkt. 60 at 3 n.4). Biron also used a typewriter on or

about April 24, 2020, as on that date she signed and mailed a typed opposition to

Defendants’ Motion to Dismiss in Biron v. Sawyer. Dkt. 55 at 5 (D. Minn. Apr. 29,

2020). 11 The court in that case had ordered that Biron “file and serve her response to

Defendants’ Motion to Dismiss, [Docket No. 47], as soon as practicable and in any event

by no later than Tuesday, May 5, 2020.” Dkt. 54 at 4 (D. Minn. Apr. 14, 2020).

        2.    Biron’s Law Library and Typewriter Access from May Through July
              2020

        Biron alleges that she “sought permission from Defendant Hiller in May 2020 for

time at the law library and with a typewriter to draft an essential filing in case no. 19-cv-

2938 (an amended complaint),” but “Defendant Hiller, who is also a defendant in case

no. 19-cv-2938, denied said access.” (Dkt. 5 ¶ 15.) In Biron v. Sawyer, she filed an


11
       In this response, Biron stated that she “intends to amend her Complaint to include
claims for damages, but awaits a decision on her and her daughter’s motions for joinder
in order to know how to proceed with the amendment.” Dkt. 55 at 1 (D. Minn. Apr. 29,
2020).

                                             12
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 13 of 89



exhibit of an email she sent on May 15, 2020, in which she requested law library access

to work on that case, and it appears that email relates to the incident described in the

Amended Complaint in this action. Dkt. 64 (D. Minn. June 1, 2020) (“My last request

for access to the law library for preparation for possible litigation was denied by you. I

request a 2-hour block of time in the law library concerning case no. 19-cv-2938. I’ll not

explain to you the particular purpose as you are a defendant in that case.”). The exhibit

includes a response dated May 18, 2020, which states, “Case 19-cv-2938 is under

advisement, and there is no imminent deadline at this point. Therefore, under the

modified COVID-19 conditions limiting inmate movement, you will not be able to use

the [ELL]. Should you receive information from the Court indicating a filing deadline,

you may again request access.” Id. 12 The next day, May 19, 2020, Biron completed an

Informal Resolution Attempt form regarding her May 15 request for law library access,

which stated:

       On 5/15/20, I was severely prejudiced by AW Vaught’s, AW Kallis’, and
       Unit Manager Hiller’s refusal to allow me access to the law library to
       prosecute case no. 19-cv-2938 . . . . Specifically, on 5/15/20, I received the
       Defendants’ Reply to my opposition to their motion to dismiss. Defendants’
       Reply . . . necessitated a “Sur-reply” from me. Defendants’ failure to allow
       my access to the law library required me to hand-write my motions without
       the ability to read the case law cited by the defendants to provide any
       supportive authorities for my motion. Defendants claim that the [BOP]
       authorized this denial to prosecute my case against them.*

       *Defendants claim I may only use the law library if they agree that I have an
       imminent court deadline. This is false. On April 28, 2020, I was permitted
       to use the law library to draft a letter of Supplemental Authority to the First

12
        It is not clear from the face of the document which FCI-Waseca official received
and responded to Biron’s email. The email’s opening is to “Ms. Hiller,” but the “To”
field shows “Mr. Vaught,” and then the “From” field in the response shows “Associate
Warden.”

                                             13
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 14 of 89



       Circuit. (Case 18-1705) There is never a “deadline” for something of that
       nature. Defendants chose to bar my use of the law library to effectively
       prosecute my case against them.

Dkt. 65 (D. Minn. June 25, 2020).

       Two other things occurred on May 18, 2020, the day Biron received the email

denying her request to use the law library (and before she filled out the Informal

Resolution Attempt form on May 19). First, Biron signed a handwritten Motion for

Leave to File Sur-Reply/Sur-Reply and Motion for Leave to File Amended Complaint in

Biron v. Sawyer. Dkts. 58-59 (D. Minn. May 20, 2020). In the Motion for Leave to File

Amended Complaint (“motion to amend”), Biron moved “for leave to amend her

Complaint to include claims for damages against Defendants Hiller and Barnes in their

individual capacities” and requested “that the Court grant leave to amend, and allow her

fourteen (14) days after service of this Court’s decision on her and her daughter’s

motions for joinder to file said amended complaint.” Dkt. 59 (D. Minn. May 20, 2020).

Second, the BOP issued another COVID-19 action plan memorandum that stated,

“Whenever possible, consistent with social distancing protocols and safe institution

operations, inmates should be permitted access to the [ELL] at the discretion of the

Warden at each facility. We recommend that a schedule be established to permit fair and

timely access to ELL terminals upon inmate request . . . .” (Dkt. 56-6, Ex. F at 2.)

       Kallis states that “[a]t the time [the May 18, 2020] guidance was issued, FCI

Waseca had begun permitting inmates out of their housing units for more activities,

including outdoor recreation in the area next to the Recreation Building.” (Dkt. 56 ¶ 17.)

On May 25, 2020, FCI-Waseca “opened the ELL in the Recreation Building back up for


                                            14
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 15 of 89



inmate use,” though the use was limited to one hour. (Id.; Dkt. 56-7, Ex. G (May 21,

2020 FCI-Waseca Inmate Bulletin regarding ELL use starting May 25).) See also Biron

v. Sawyer, Dkt. 65-1 at 2 n.1 (D. Minn. June 25, 2020) (Biron filing stating that FCI-

Waseca recently “began to allow inmates to sign up for one (1) hour per week in the law

library”). Kallis states, “Inmates were permitted to go to either the outdoor recreation

yard or the ELL in small groups, by housing unit” and “did not need to demonstrate an

imminent court deadline.” (Dkt. 56 ¶ 17.) “Recreation staff were available to also

supervise the inmates using the ELL, which minimized [officials’] prior concerns about

staff resources.” (Id.)

       Soon after the reopening of the law library in the Recreation Building, Biron used

the ELL for 49 minutes, on May 28, 2020. (Dkt. 56-8, Ex. H at 108.) Also on that day,

the defendants in Biron v. Sawyer filed their response to Biron’s motion to amend,

arguing that leave to amend should be denied because Biron’s motion “does not include

‘a copy of the proposed amended pleading’ and ‘a version of the proposed amended

pleading that shows . . . how the proposed amended pleading differs from the operative

pleading,’” as required by Local Rule 15.1(b). Dkt. 61 (D. Minn. May 28, 2020). (See

Dkt. 5 ¶ 18 (“The Defendants in case no. 19-cv-2938 based their objection on the

Plaintiff’s failure to follow court rules which they prevented her from accessing.”).)

Biron, having been informed by phone of the defendants’ argument, signed a handwritten

Reply to Defendants’ Response to Motion to Amend Complaint that same day. Biron v.

Sawyer, Dkt. 63 (D. Minn. June 1, 2020). In her reply, Biron responded to the

defendants’ argument regarding her failure to comply with the Local Rule as follows:


                                            15
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 16 of 89



       But the Defendants have not allowed Ms. Biron to have any access to any
       legal materials or a typewriter since April 28, 2020. . . .

       Ms. Biron had to draft her [motions] by hand without any access to the Fed.
       R. Civ. P. or local rules or a typewriter. Now, these same defendants argue
       her motion should be denied for failure to follow court rules that they have
       kept her from accessing.

       Wherefore, Ms. Biron requests this honorable Court grant her motion for
       leave to file an amended complaint, order the defendants to stop sabotaging
       her ability to prosecute this case by barring her access to the law library and
       typewriter, or appoint an attorney to represent her . . . .

Id. Biron attached the emailed May 15 request for law library access and May 18

response denying access to this reply. Biron v. Sawyer, Dkt. 64 (D. Minn. June 1, 2020).

       On June 16, 2020, Hiller responded to Biron’s May 19 Informal Resolution

Attempt, by writing on the form:

       During modified operations for COVID-19 pandemic, the BOP requires that
       inmates requesting access to the ELL demonstrate an imminent court
       deadline, defined as a deadline within the next 30 days and set by the Court.
       On 5/15/20, you did not have a deadline on above cited case. On 4/28/20
       you were allowed access to ELL based on another case. You chose to work
       on another case instead.

Biron v. Sawyer, Dkt. 65 (D. Minn. June 25, 2020). Biron submitted the Informal

Resolution Attempt form to the court in Biron v. Sawyer, as an exhibit in support of her

reply regarding her motion to amend, with a cover letter she signed on June 23. Dkt. 65-

1 (D. Minn. June 25, 2020). In the letter, Biron stated, “The situation has not been

rectified,” and “In sum, the defendants continue to prevent Ms. Biron from accessing the

law library and typewriter to draft a proposed Amended Complaint in proper form unless

and until this Court issues an order with a deadline.” Id. at 2.




                                             16
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 17 of 89



       Meanwhile, in June and July 2020, Biron used the ELL on 5 different days. (Dkt.

56-8, Ex. H at 98, 100, 104 (June 11: 50 min.; June 18: 47 min.; June 25: 52 min.).) She

used the ELL twice in July. (Id. at 89, 96 (July 2: 4 min.; July 16: 50 min.).)

       3.     Biron’s Law Library and Typewriter Access in August 2020 and the
              Order and Report and Recommendation in Biron v. Sawyer

       According to Kallis, in “mid-August 2020,” there was a surge in inmates with

COVID-19 at FCI-Waseca, and officials “were constantly reassessing modified

operations” to minimize spread of the virus. (Dkt. 56 ¶ 18.) “To keep the institution

operational, staff were tasked with additional job responsibilities. It was no longer

feasible from an infection control or staffing standpoint to provide inmates with access to

the ELL and typewriters in the Recreation Department.” (Id.)

       On August 20, 2020, Biron signed several papers that were filed in Biron v.

Sawyer. First, she signed a handwritten Motion to Substitute Official Capacity

Defendants with Their Successor. Dkt. 68 (D. Minn. Aug. 26, 2020). Second, she signed

a proposed First Amended Complaint, the majority of which was typed with the last

pages handwritten, containing a footnote apologizing for the handwritten portion and

explaining as follows:

       While drafting this proposed First Amended Complaint, Defendant Hiller
       learned that I sought approval for extra time [over the 50 minutes allotted] in
       the law library to complete this document. She told the library officer that I
       did not have approval for extra time . . . . She maintains that I do not have a
       legitimate need to draft this document. Yet Hiller urged this Court to deny
       my motion to amend for failure to provide this document.

Dkt. 68-1 at 5 n.3 (D. Minn. Aug. 26, 2020). Accompanying the proposed First

Amended Complaint was a copy of the typewritten complaint labeled “Redline Copy,” on


                                             17
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 18 of 89



which Biron handwrote strikeouts and additions reflecting the proposed amendments,

which, in relevant part, substituted some defendants, added Biron’s daughter as a

plaintiff, and added claims for compensatory and punitive damages. See generally Dkt.

68-2 (D. Minn. Aug. 26, 2020). Third, Biron signed a letter addressed to the Clerk of

Court, explaining that she was enclosing a motion to substitute defendants and a proposed

First Amended Complaint and “‘Redline Copy’ to supplement [her] previously filed

Motion for Leave to Amend Complaint.” Dkt. 68-3 at 2 (D. Minn. Aug. 26, 2020). In

this letter, Biron reiterated that she had been denied access to the law library by Hiller to

draft her amended complaint; because of that denial, she was not aware of the rules that

required her to file a proposed pleading and redlined copy; she became aware of those

rules through the defendants’ objections to her motion to amend; and she had been able to

access the law library and typewriter to draft the proposed First Amended Complaint but

was “cut off after only 50 minutes” because of Hiller’s intervention, and so Biron had to

handwrite part of the document. Id. at 1.

       On August 21, 2020—the day after Biron wrote the documents described above

but before those documents were received and docketed by the court, see Dkt. 68 (D.

Minn. Aug. 26, 2020)—Judge Brisbois issued an Order and Report and Recommendation

in Biron v. Sawyer addressing various motions. Dkt. 66 (D. Minn. Aug. 21, 2020). 13 As

relevant to this case, first, Judge Brisbois denied Biron’s motions for joinder, which

sought to add her daughter as a co-plaintiff. Id. at 11. Second, Judge Brisbois concluded

that Biron’s claim was moot and therefore recommended granting the defendants’ motion


13
       The Order and Report and Recommendation is docketed at both Nos. 66 and 67.

                                             18
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 19 of 89



to dismiss. Id. at 20. Third, Judge Brisbois denied Biron’s motion to amend. Id. at 21-

28.

       Addressing the motion to amend, Judge Brisbois first addressed violations of

Local Rules on Biron’s part, concluding that her “failure to comply in any way with the

Local Rules governing motion practice in this District represents a sufficient, independent

basis to deny” the motion to amend. Id. at 22 (citation omitted). The violations were that

Biron (1) failed to confer with defendants’ counsel regarding the motion and

(2) “submitted insufficient materials describing the amendments she wished to

specifically make even if the Court liberally construes Plaintiff’s motion paper,” as the

motion was not accompanied by a proposed or redlined amended complaint, and “fail[ed]

to inform the Court as to any specific factual amendments Plaintiff wishes to add.” Id. at

21-22. In this case, Biron describes the denial of her motion to amend on the basis of

failure to comply with the Local Rules in her Amended Complaint as follows:

       Because Plaintiff did not have access to the law library or typewriter, she
       failed to follow local and federal court rules, and because of this her motion
       for leave to amend her complaint was denied.

       Defendant Hiller’s actions in denying law library access and access to a
       typewriter severely prejudiced Plaintiff in that civil action.

       The Defendants in case no. 19-cv-2938 based their objection on the
       Plaintiff’s failure to follow court rules which they prevented her from
       accessing.

(Dkt. 5 ¶¶ 16-18 (paragraph numbering omitted).)

       In the Order and Report and Recommendation in Biron v. Sawyer, Judge Brisbois,

“[i]n an abundance of caution, however, . . . consider[ed] the merits of [Biron’s motion to

amend], on the limited record” available. Dkt. 66 at 22. He noted that Biron sought to

                                            19
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 20 of 89



amend only to include damages claims against certain defendants in their individual

capacities, and that, though Biron had not specified a legal basis or cause of action for the

damages claims, it appeared she sought to add individual capacity Bivens claims based on

the defendants’ violation of Biron’s “First Amendment right of familial association when

said Defendants restricted Plaintiff’s ability to communicate with her daughter.” Id. at

23-24 (D. Minn. Aug. 21, 2020). Judge Brisbois analyzed the claim in detail and found

that Biron’s proposed First Amendment claim was not a cognizable Bivens claim, and

thus Biron’s proposed amendment would be futile. Id. at 24-28.

       The day after Judge Brisbois’ Order and Report and Recommendation issued, on

August 22, 2020, Biron signed a handwritten document entitled “Verification of Date of

Filing,” in which she swore under penalty of perjury that her proposed First Amended

Complaint and Motion to Substitute Official Capacity Defendants were deposited in the

mail, and so deemed filed, on August 20, i.e., before the Order and Report and

Recommendation issued. Biron v. Sawyer, Dkt. 69 (D. Minn. Aug. 27, 2020). The

verification was accompanied by a letter to the Clerk of Court in which Biron stated, “I

never dreamed Magistrate Brisbois would outright deny my motion to amend knowing

that I have been restricted from all access to the law library by the very defendants I am

suing, and was, therefore unable to draft and file the proposed First Amended Complaint

until now.” Dkt. 69-1 (D. Minn. Aug. 27, 2020). Biron stated that her verification

established that her proposed Amended Complaint was filed a day before Judge Brisbois

“dismissed [her] case,” and that Judge Brisbois did so “without even reviewing my

proposed amendments, in which I know I stated a meritorious claim” because the


                                             20
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 21 of 89



proposed amendments arrived in the mail after the Order and Report and

Recommendation was issued. Id. The letter concluded, “I will be objecting to his report

and recommendation, but perhaps he would like to review the complaint, and

reconsider.” Id.

       Biron used the ELL on three different days in August 2020, all after the Order and

Report and Recommendation issued in Biron v. Sawyer. (See Dkt. 56-8, Ex. H at 62-64

(Aug. 27: 136 min.; Aug. 30: 6 min.; Aug. 31: 23 min.).)

       4.     Biron’s Law Library and Typewriter Access in September 2020 and
              the Conclusion of Biron v. Sawyer

       According to Biron’s Amended Complaint in this action, “[w]hen [she] received

the Report and Recommendation [in Biron v. Sawyer], she again requested time at the

law library to draft her objections to the thirty-page order,” and “Defendant Hiller, with

Defendant Warden Starr’s approval denied Plaintiff’s request.” (Dkt. 5 ¶¶ 19-20.) Biron

alleges that she “specifically advised that she needed 8-10 hours of research time, 8-10

hours of drafting time (by hand which she could do on her unit), and 2-3 hours at a

typewriter,” but “the Defendants told Plaintiff that she had to use her one (1) hour

(actually 50 minutes) of recreation/exercise time to do all of her legal work on all of her

cases.” (Id. ¶¶ 21, 23.)

       On September 1, 2020, Biron signed a handwritten Motion for Extension of Time

to File Objections in Biron v. Sawyer, generally asserting the same facts described above

in the Amended Complaint regarding her requests for time to research and use a

typewriter. Dkt. 71 (D. Minn. Sept. 8, 2020). Biron stated, “At the rate of 50 minutes per

day, the Plaintiff cannot meet her deadline of 9/9/20. (14 days from service on 8/26/20),”

                                             21
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 22 of 89



and requested a 30-day extension. Id. (See also Dkt. 5 ¶ 22 (alleging that Biron “was

forced to seek an extension of 30-Days”).) On September 10, 2020, U.S. District Judge

Susan Richard Nelson, “find[ing] good cause to grant an extension,” extended the

deadline for filing objections to September 23, 2020. Biron v. Sawyer, Dkt. 73 (D. Minn.

Sept. 10, 2020). (See also Dkt. 5 ¶ 22 (“[Biron] was granted a 14-Day extension.”).)

       Meanwhile, on September 3, 2020, Biron “used her 50 minutes to rush to draft her

initial Complaint in this present case.” (Dkt. 5 ¶ 24; see also Dkt. 1-2 (original

complaint).) She alleged that “[s]he has not had access to a typewriter since.” (Id.; see

also Dkt. 24 at 2.) Biron also used the ELL several times from September 1 to

September 10. (Dkt. 56-8, Ex. H at 54-58, 60-61 (Sept. 1: 31 min.; Sept. 2: 44 min.;

Sept. 4: 32 min.; Sept. 5: 26 min.; Sept. 8: 37 min.; Sept. 9: 51 min.; Sept. 10: 54 min.).)

       On September 14, 2020, access to the ELL was activated in Biron’s housing unit,

available via one TRULINCS terminal, though no typewriter was made available. (Dkt.

5 ¶ 25; see also Dkt. 24 at 2; Dkt. 56 ¶ 19 (Kallis Decl.); Dkt. 60 at 2; Dkt. 70 ¶¶ 14, 18.)

Kallis states that “[i]nmates were permitted to log into the ELL for two hours, with thirty

minutes between log-in periods,” which “addressed our concerns about inmates

monopolizing the terminals for the ELL at the expense of inmates being able to use the

terminals for electronic communication.” (Dkt. 56 ¶ 19.) She also states that, while

terminals had to be disinfected between users, having the ELL available in the housing

units minimized the risk of COVID-19 spreading between units, and additionally,

“because staff would not have to escort inmates from the housing unit to the ELL

location, it minimized the amount of direct staff contact with positive or exposed inmates


                                             22
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 23 of 89



and allowed staff to devote their time to their other duties essential to institution

operations.” (Id.) Kallis acknowledges that “Program Statement 1315.07 provides

inmates preparing legal documents should be allowed to use a typewriter ‘[u]nless clearly

impractical.’” (Id. ¶ 20.) But while the ELL was made available, FCI-Waseca officials

“declined to place typewriters in the housing units,” “anticipat[ing] inmates would be

restricted to their housing units for a relatively short period of time” and “would have

access to typewriters when they were again permitted to use the ELL in the Recreation

Department.” (Id.) Further, according to Kallis, “typewriters were a potential source of

COVID-19 transmission as there are more touch surfaces, such as knobs and levers for

paper and ribbon insertion, requiring disinfection on a typewriter than on a computer

keyboard.” (Id.) Biron used the ELL several times from September 14 to September 22.

(Dkt. 56-8, Ex. H at 51-54 (Sept. 14: 121 min.; Sept. 15: 94 min.; Sept. 16: 100 min.;

Sept. 18: 34 min.; Sept. 19: 4 min.; Sept. 21: 30 min.; Sept. 22: 6 min.).)

       Biron alleges that on or about September 16, 2020, she “advised Defendant Hiller

in writing that her deadline in case no. 19-cv-2938 was extend to 9/23/20” and requested

a typewriter to draft her objections. (Dkt. 5 ¶ 26.) She alleges, “Defendant Hiller

responded, ‘You may draft your document in pen or pencil.’” (Id.) According to the

objections she later filed, Biron tested positive for COVID-19 on September 17, 2020 and

“los[t] almost a full day’s time for preparing this document,” as she had to move to a

different housing unit. Biron v. Sawyer, Dkt. 74 at 3 n.2 (D. Minn. Sept. 28, 2020).

Biron alleges that on September 21 and September 23, 2020, she “again requested access

to a typewriter . . . via emails to Defendants Starr and Hiller, and verbally to Defendants


                                              23
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 24 of 89



Starr and Hiller,” and “advised Defendant Starr that she was violating the Code of

Federal Regulations.” (Dkt. 5 ¶ 27.) Biron’s “request was denied and she was forced to

draft her 16-page, 3300-word Objection in pen, by hand, which used up hours of time she

needed, and did not have, for substantive research and drafting.” (Id. ¶ 28.)

       On September 23, 2020, Biron signed handwritten Objections to the Order and

Report and Recommendation. Biron v. Sawyer, Dkt. 74 (D. Minn. Sept. 28, 2020). She

referred to the denials of her requests to use a typewriter. Id. at 1, n.*, 2 n.1. Biron

objected to the denial of her motion to amend, beginning by stating, “Very early in this

litigation, Plaintiff made her intent to amend her complaint known to the Defendants and

this Court. Her goal, because of the difficulties in drafting legal documents in prison,

was to draft and file one (1) amended complaint as soon as this Court ruled on [her

motion for joinder].” Id. at 4. But, Biron stated, that ruling “did not come,” and when

she learned of the defendants’ arguments in their Reply in support of their motion to

dismiss, “she knew she could not wait any longer to seek leave to amend.” Id. Biron

described her request for access to the law library, the denial of that request because of

the absence of an imminent court deadline, and her handwritten motion to amend “that

requested the Court allow fourteen (14) days after its decision on the motions for joinder

– an imminent deadline – to file the amended complaint.” Id. at 4-5.

       Biron stated that the defendants opposed her motion only on the basis that she had

not followed court rules, “rules that Defendant Hiller prevented her from accessing.” Id.

at 5. Biron stated that her Reply “informed the Court that these rules were not followed

because the Defendants would not allow her access to the law library to learn of these


                                              24
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 25 of 89



rules.” Id. Biron described the exhibits that she filed regarding the denial of law library

access and that she, “again, advised the Court that she required an order with a deadline

so that she could access the law library and typewriter to prepare her proposed first

amended complaint.” Id. at 5-6. Biron stated that after “weeks went by with no help in

the form of an order with a deadline from this Court,” she “determined she would have to

attempt to type her proposed first amended complaint once her unit’s quarantine COVID-

19 quarantine lockdown ended, during her 50 minute per week law library time.” Id. at 6.

She described her request for additional time; the denial of that request; being stopped

while using the typewriter on August 20, 2020 “because she kept typing into the next

hour;” later finishing her proposed First Amended Complaint by hand; and mailing the

proposed pleading and redline copy to the court. Id. & n.3. Contending that those

documents were deemed filed before Judge Brisbois issued his Order and Report and

Recommendation, Biron argued that the denial of her motion to amend on the basis of her

failure to comply with court rules “made inaccessible to her by the Defendants in the

middle of a COVID-19 pandemic lockdown is clearly erroneous and contrary to law, and,

regardless, Plaintiff did substantially comply with the rules before the magistrate denied

the motion.” Id. at 7; see also id. at 8 (“ . . . Plaintiff was barred access to these rules.

She was prevented from accessing and following the federal rules by the very same

defendants she is suing, and the magistrate judge simply ignored this fact, making no

mention of it in his Order and R.&R.”). Biron further stated, “Nor did the Court issue an

order with a deadline as requested by Plaintiff so she could convince the Defendants to

let her use the law library.” Id. at 8.


                                               25
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 26 of 89



       Biron also objected to the denial of the motion to amend on the basis of futility,

arguing that the defendants had waived any futility argument and that her Bivens claim

was not futile. Id. at 9-14. She further objected to the recommendation to grant the

defendants’ motion to dismiss “because the Motion for Leave to Amend Complaint

should have been granted” and “[t]he allegations in the proposed amended complaint

allege sufficient facts, when accepted as true, to overcome Defendants’ mootness

argument.” Id. at 14-15.

       On September 30, 2020, Judge Nelson issued an Order Adopting Order and Report

and Recommendation. Biron v. Sawyer, Dkt. 75 (D. Minn. Sept. 30, 2020). Reviewing

Judge Brisbois’ findings that Biron had failed to comply with Local Rules requiring that

(1) parties meet and confer on nondispositive motions and (2) motions seeking leave to

amend a pleading be accompanied by a copy of the proposed amended pleading and a

redlined version, Judge Nelson “assign[ed] no error in the magistrate judge’s denial of

Biron’s Motion to Amend on procedural grounds.” Id. at 9-10. Observing that “Biron is

required to abide by the substantive and procedural rules applicable to this Court, even

though she is self-represented,” and was formerly licensed to practice law, Judge Nelson

reasoned, “[Biron] has capably represented herself in this action. Her handwritten filings

are very legible, well-organized, and cite appropriate legal authority. Had she sought

additional time or a stay of proceedings due to limited access to the law library and

typewriters, she was certainly able to seek such relief.” Id. at 10-11. Judge Nelson

therefore affirmed the denial of Biron’s motion to amend on the basis of the violations of

Local Rules and declined to address Judge Brisbois’ conclusions regarding futility, as


                                            26
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 27 of 89



“this ruling [on procedural grounds] fully resolves the motion.” Id. at 11-12. Judge

Nelson ordered Biron v. Sawyer dismissed without prejudice. Id. at 17.

       In the days between Biron’s signing of her objections and Judge Nelson’s

September 30, 2020 Order Adopting Order and Report and Recommendation, the

TRULINCS Inmate Usage Report shows that Biron used the ELL on September 24 (124

minutes) and September 28 (50 minutes). (Dkt. 56-8, Ex. H at 49-50.) Biron, however,

stated, that “[f]rom September 24-29 the ELL was shut off, and then back on but set to

shut down at 7:00 p.m. for no apparent reason.” (Dkt. 24 at 2.)

       5.     Biron’s Law Library and Typewriter Access from October 2020
              Through June 2021

       In October 2020, Biron used the ELL several times a week for periods totaling

from 6 minutes to 168 minutes per day (see Dkt. 56-8, Ex. H at 32-48); this case was

docketed in this Court (Dkt. 1); and Biron signed two handwritten filings (Dkts. 5, 6).

       Biron also used the ELL several times a week in November 2020. (See Dkt. 56-8,

Ex. H at 21-31.) On November 12, she signed multiple handwritten filings, including

documents related to opposing the Motion to Screen and Stay (Dkts. 18-19, 21) and

documents related to her Motion for Preliminary Injunction (Dkts. 22-28). In these

filings, Biron stated that the ELL was currently on, but case law had not been updated

since September, and that she had not had access to a typewriter since the first week of

September. (Dkt. 24 at 2; Dkt. 25 ¶ 6.) She noted that she was currently “100%

restricted to her housing unit” and “[t]he situation is volatile and fluxuating [sic].” (Dkt.

24 at 1.) She also described that she needed access to new case law via the ELL and a

typewriter to effectively prosecute her cases, noting in particular: three pending petitions

                                             27
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 28 of 89



for rehearing or rehearing en banc in the First Circuit Court of Appeals; a planned

“petition for permission to file a successive motion under 28 U.S.C. § 2255” with a

March 2021 deadline; a memorandum of law regarding the § 2255 petition that must be

submitted to an attorney by December 1, 2020; a pending appeal in the Fifth Circuit

Court of Appeals; and this case. (Dkt. 25 ¶¶ 5-10.) Biron further stated that her hand

becomes very sore from handwriting her documents and that “Defendants, particularly

Defendant Hiller, has told Plaintiff that it is ‘clearly impractical’ for her to have access to

a typewriter because of COVID-19.” (Id. ¶¶ 11, 14.) Biron also signed additional

handwritten documents later in the month, on November 23, regarding the Motion for

Preliminary Injunction. (Dkts. 31-33.)

       “Towards mid-November,” according to Kallis, “as the number of COVID-

positive inmates decreased, FCI Waseca again permitted inmates to use the ELL and

typewriters in the Recreation Department.” (Dkt. 56 ¶ 21.) As noted previously, Kallis

states, “Throughout the COVID-19 pandemic, Biron has received access to the ELL

consistent with these procedures.” (Id. ¶ 22 (citing Dkt. 56-8, Ex. H (2020 TRULINCS

Inmate Usage Report).)

       The TRULINCS Inmate Usage Report filed by Defendants ends with records for

December 31, 2020 (see generally Dkt. 56-8, Ex. H); it indicates that in December 2020,

Biron used the ELL about two to three times a week, for periods ranging from 4 to 82

minutes per day (id. at 1-20). In December 2020 and January 2021, Biron signed

handwritten filings related to her Sur-Reply to the Motion to Screen and Stay (Dkts. 41-




                                              28
         CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 29 of 89



42) and letters to U.S. District Judge Wilhelmina M. Wright regarding the opening of her

mail (Dkts. 43, 51; see infra n.17).

         From February 2021 through April 2021, Biron signed several handwritten letters

and other filings. (See Dkts. 60-62, 64, 67, 69-71.) In a filing dated February 16, Biron

noted that she had three petitions for certiorari to the U.S. Supreme Court due by April

12, 2021 (Dkt. 60 at 1 & n.2) and a motion to litigate in Biron v. Hurwitz (id. at 1-2), see

No. 19-cv-57 (SRN/LIB), Dkt. 69 (D. Minn. Feb. 11, 2021). 14 On April 29, 2021, she

noted that she is required to remain on her housing unit 23 or 24 hours per day. (Dkt. 70

¶ 19.)

         In June 2021, Biron signed two typewritten letters to the Court regarding ELL

access in her housing unit and requesting that such access be restored. (Dkts. 73, 74.) In

the first, dated June 13, Biron stated that ELL access in the housing unit had been

removed on June 8 and would not be restored because “access to the recreation building

has increased somewhat” and the ELL was available in that location. (Dkt. 73 at 1.) She

stated that the ELL is accessible an average of 3 hours per day and that the terminals

timeout after 2 hours, with a half-hour wait required before the next session. (Id.) Biron

submitted emails with FCI-Waseca officials stating, as of June 11, “Access to the law

library is available in accordance with Program Statement 1315.07, Legal Activities,

Inmate. The current schedule allows for 4 to 4.5 hours per day Monday - Friday and 1.5

hours to 3.5 hours on weekend days . . . .” (Dkt. 73-1.) Biron’s June 20 letter described,



14
       This motion, Biron’s Motion Under Fed. R. Civ. P. 60(b)(2), was later denied.
Biron v. Hurwitz, No. 19-cv-57 (SRN/LIB), Dkt. 77 (D. Minn. June 23, 2021).

                                             29
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 30 of 89



and attached, an email from Hiller “written in response to my request for more ELL time

to prepare a petition for a writ of mandamus, [with] her strange interpretation of the CFRs

to require an imminent court deadline for law library access.” (Dkt. 74.) Biron states,

“Especially troubling, . . . is her belief that it is legal for her to require me to ‘demonstrate

that all of [my] leisure time in recreation is being used for legal research.’” (Id. (quoting

Dkt. 74-1 and adding emphasis).)

E.     Factual Background Regarding Mail Procedures

       Biron alleges that “[a]s of July 2019, Defendants began refusing to deliver and

returning to the post office incoming general correspondence mail without opening the

envelope and inspecting its contents if the envelope was not white and if labels such as

address labels were on the envelope’s exterior.” (Dkt. ¶ 31.) Kallis states that the

relevant changes in mail handling were effective on August 1, 2019, though inmates were

informed of the changes on July 1. (Dkt. 56 ¶ 26; Dkt. 56-10, Ex. J (July 1, 2019 Notice

to Inmate Population, “Inmate Mail Procedures”).) Kallis confirms that, among other

procedures and requirements, “[a]ll incoming general correspondence envelopes and

paper must be white in color” and “[i]ncoming general correspondence utilizing a label

for either the recipient and/or sender may be rejected (except for inmate to inmate

correspondence); requiring the recipient and sender information to be completed either in

ink or through an address stamp.” (Dkt. 56 ¶ 26 (citing Dkt. 56-10, Ex. J).)

       Kallis describes that these mail handling procedures—FCI-Waseca’s “enhanced

general correspondence procedures”—were implemented pursuant to a September 14,

2018 BOP memorandum entitled, “Incoming Inmate Correspondence Procedures for


                                               30
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 31 of 89



Contraband Prevention.” (Id. ¶ 23; see Dkt. 56-9, Ex. I.) “In response to an increase in

the introduction of narcotics and other prohibited drugs or controlled substances through

the mail, the Memorandum authorized Wardens, consistent with current policy, to

implement a series of procedures designed to assist with the detection of narcotics.”

(Dkt. 56 ¶ 23.) According to Kallis, “[i]ncoming mail is one of the primary ways for

inmates to introduce narcotics into a secure facility,” through paper items soaked in liquid

forms for narcotics, narcotics added to ink, and strips with narcotics hidden in a piece of

mail. (Id. ¶ 24.) Kallis describes a multi-step, “labor intensive” examination process for

incoming mail “[t]o combat the introduction of narcotics through the mail.” (Id. ¶ 25.)

       With respect to the specific procedures Biron identifies, Kallis states, first, “The

requirement for white paper and envelopes assists staff in identifying items which had

been soaked in narcotics and then dried; watermarks are more visible on white paper,”

which “in turn reduces the number of suspicious items needing to be photocopied by staff

for delivery to inmates,” and, second, “[S]uboxone is often hidden under labels, stamps,

and envelope flaps. Prohibiting labels eliminates one location for concealing narcotics;

the removal of stamps and envelope flaps reduces the possibility of inmates receiving

narcotics otherwise concealed in those locations.” (Id. ¶¶ 28, 30.)

       Biron alleges that FCI-Waseca’s mail procedures “resulted in important mail from

legal associations and others being returned to the senders unopened simply for being in

orange-colored legal-size envelopes. Important legal information relevant to Plaintiff’s

active litigation was not delivered to Plaintiff, returned to the post office, which returned

the mail to sender, solely because of a return address label on the envelope’s exterior.”


                                             31
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 32 of 89



(Dkt. 5 ¶ 31.) She also alleges that “[f]ailure to deliver important state of N.H. legal

information prejudiced Plaintiff in her litigation against FBOP officials at FMC Carswell,

Texas.” (Id. ¶ 32.)

F.     Procedural Background in This Action

       As described above in Section I.B, the Amended Complaint asserts violations of

Biron’s First Amendment rights based on restrictions imposed by Defendants with

respect to the law library, access to a typewriter, and prison mail procedures.

       Shortly after Biron filed her Amended Complaint, on November 2, 2020,

Defendants filed the Motion to Screen and Stay and supporting materials. (Dkts. 7-12.)

Biron filed a Response, a Memorandum opposing the Motion to Screen and Stay, and

supporting materials on November 15, 2020. (Dkts. 18-21.) Defendants filed a Reply

and supporting declaration on December 2, 2020. 15 (Dkts. 34-35.) Biron filed the

Motion for Leave to File Sur-Reply, asserting that Defendants’ Reply “makes several

arguments that are incorrect as a matter of law,” and the proposed Sur-Reply on

December 11, 2020. (Dkt. 41 at 1; Dkt. 42.) Defendants did not respond to Biron’s

Motion for Leave to File Sur-Reply. As there has been no opposition and in order to

decide the Motion to Screen and Stay on a complete record, Biron’s Motion for Leave to

File Sur-Reply (Dkt. 41) is granted, and the Court has considered the Sur-Reply.




15
       On November 18, 2020, the Court ordered Defendants to file “a reply
memorandum in support of its Motion to Screen and Stay Proceedings explaining its
position” as to several issues in that Motion. (Dkt. 29 at 4-5.) The Court also set
deadlines for briefing as to the Motion for Preliminary Injunction. (Id. at 5.)

                                             32
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 33 of 89



       On November 16, 2020, the same day that she filed her opposition to the Motion

to Screen and Stay, Biron filed the Motion for Preliminary Injunction and supporting

materials. (Dkts. 22-28.) She filed the Motion for Leave to Supplement Motion for

Preliminary Injunction, stating, “The facts set forth in the accompanying Verified

Supplement are new since the preliminary injunction motion was filed and are material to

any opposition contemplated by the Government,” and the proposed Verified Supplement

to Motion for Preliminary Injunction on November 30, 2020. (Dkt. 31 at 1; Dkt. 32.)

Defendants did not respond to Biron’s Motion for Leave to Supplement Motion for

Preliminary Injunction. As there has been no opposition and in order to decide the

Motion for Preliminary Injunction on a complete record, Biron’s Motion for Leave to

Supplement Motion for Preliminary Injunction (Dkt. 31) is granted, and the Court has

considered the supplement.

       After several requests for extension of time to respond to the Amended Complaint

and the Motion for Preliminary Injunction and orders setting such deadlines (Dkts. 13,

17, 29, 37, 40, 44, 48), and in response to a letter from Defendants clarifying their last

request for an extension (Dkt. 49), on January 25, 2021, the Court ordered Defendants to

respond to the Amended Complaint and the Motion for Preliminary Injunction on or

before February 8, 2021 (Dkt. 50). On February 8, Defendants filed the Motion to

Dismiss (Dkt. 52) and a combined Memorandum in Support of Defendants’ Motion to

Dismiss or for Summary Judgment and in Opposition to Plaintiff’s Motion for

Preliminary Injunction, with supporting materials (Dkts. 53-58).




                                             33
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 34 of 89



       On February 17, 2021, the Court set a schedule for the remaining briefing,

ordering that Biron’s opposition to the Motion to Dismiss and reply brief in support of

the Motion for Preliminary Injunction were due by March 19, 2021, and Defendants’

reply brief in support of the Motion to Dismiss was due ten days after Biron’s opposition

was docketed. 16 (Dkt. 59.) Biron filed her Reply in support of the Motion for

Preliminary Injunction on February 25, 2021. (Dkt. 60.) She moved for “an extension or

stay of the other deadlines until you grant (or deny) the preliminary injunction” on

February 26, 2021. (Dkt. 64.) On March 9, The Court granted that request in part by

setting a deadline of April 9 for Biron’s response (Dkt. 66 at 2-3), but then on March 12,

Biron’s Reply in support of her request for an extension or stay was docketed, which

asked, “[i]f the Court is inclined to deny the stay,” that her deadline to respond be

extended to May 1, 2021 (Dkt. 67 at 2). Noting “[i]t appears that [the March 9] Order

may not have reached Plaintiff prior to the filing of her present Reply,” the Court ordered

on March 15, 2021 that Biron’s deadline to respond to the Motion to Dismiss be May 3,

2021, with Defendants’ reply brief due 14 days after Biron’s response. (Dkt. 68 at 2-3.)

Biron filed her response to the Motion to Dismiss and supporting materials on May 3,

2021 (Dkts. 69-71), and Defendants filed their Reply on May 17, 2021 (Dkt. 72).

       Having granted Biron’s Motion for Leave to Supplement Motion for Preliminary

Injunction (Dkt. 31) and Motion for Leave to File Sur-Reply (Dkt. 41), the Court now



16
        This Order also set a deadline for Defendants to respond to Biron’s Motion for
Leave to Supplement Motion for Preliminary Injunction (Dkt. 31) and Motion for Leave
to File Sur-Reply (Dkt. 41), to the extent they wished to respond. (Dkt. 59.) As noted
above, Defendants did not respond.

                                             34
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 35 of 89



turns to the Motion to Dismiss, the Motion for Preliminary Injunction, and the Motion to

Screen and Stay, in that order. 17

       II.     DEFENDANTS’ MOTION TO DISMISS OR FOR SUMMARY
                          JUDGMENT (DKT. 52)

A.     Legal Standard for a Motion to Dismiss for Failure to State a Claim and for
       Summary Judgment

       In considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the pleadings are construed in the light most favorable to the non-moving party, and the

facts alleged in the complaint must be taken as true. See Ashley Cty., Ark. v. Pfizer, Inc.,

552 F.3d 659, 665 (8th Cir. 2009). In addition, a court must afford the plaintiff all

reasonable inferences from those allegations. See Blankenship v. USA Truck, Inc., 601

F.3d 852, 853 (8th Cir. 2010). At the same time, to withstand a motion to dismiss under

Rule 12(b)(6), litigants must properly plead their claims under Federal Rule of Civil


17
        In addition to the filings related to motions described above, Biron has sent several
letters to the Court. Two of the letters were addressed to District Judge Wright and stated
that FCI-Waseca officials had opened and, Biron believed, read her legal mail. (Dkt. 43
(Dec. 30, 2020); Dkt. 51 (Feb. 3, 2021).) However, the Amended Complaint does not
assert a claim based on the opening of legal mail (see Dkt. 5 ¶¶ 45, 47, 50), and the letters
did not seek any relief. Further, the mail at issue in Biron’s February 3, 2021 letter was
sent from the Department of Justice to Biron (Dkt. 51-1), and thus could not be attorney-
client privileged. Biron also sent a letter with her Reply in support of the Motion for
Preliminary Injunction, filed on February 25, 2021, “request[ing] a ruling on her motion
as the relief requested therein directly bears on her ability to file her response/opposition
to [the Motion to Dismiss].” (Dkt. 61.) Biron sent two further letters, as described in
Section I.D. The first was filed on June 18, 2021 regarding recent events related to ELL
access, and requesting that the Court “order the defendants to re-activate the ELL on
[her] housing unit.” (Dkt. 73.) The second was filed on June 28, 2021, regarding Hiller’s
denial of her June 16 request for more time for legal research and access to the ELL in
her housing unit and requesting a hearing on her Motion for Preliminary Injunction and
an order requiring Defendants to “maintain the present (before 6/8/21) status quo by
reactivating the ELL on [her] housing unit.” (Dkt. 74.) The Court has considered those
two letters in connection with this Order and Report and Recommendation.

                                             35
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 36 of 89



Procedure 8 and meet the principles articulated by the U.S. Supreme Court in Iqbal and

Twombly.

       Under Rule 8(a)(2), a pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The pleading

standard articulated by Rule 8 “does not require detailed factual allegations, but it [does

demand] more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’” Id. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). Thus, to “survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “[T]he plausibility standard, which requires a federal court

complaint to state a claim for relief that is plausible on its face, . . . asks for more than a

sheer possibility that a defendant has acted unlawfully.” Ritchie v. St. Louis Jewish Light,

630 F.3d 713, 717 (8th Cir. 2011) (internal quotation and citation omitted).

“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679 (citation omitted).

       Following Twombly and consistent with Iqbal, the Eighth Circuit explained:


                                               36
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 37 of 89



       While a plaintiff need not set forth detailed factual allegations or specific
       facts that describe the evidence to be presented, the complaint must include
       sufficient factual allegations to provide the grounds on which the claim rests.
       A district court, therefore, is not required to divine the litigant’s intent and
       create claims that are not clearly raised, and it need not conjure up unpled
       allegations to save a complaint.

Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (cleaned up). Pro se

complaints are construed liberally, but they still must allege sufficient facts to support the

claims advanced. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citations

omitted).

       If matters outside the pleadings “are presented to and not excluded by the court,

the motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). “Though matters ‘outside the pleadings’ may not be considered in deciding a Rule

12 motion to dismiss, documents necessarily embraced by the complaint are not matters

outside the pleading.” Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th Cir. 2017)

(quoting Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir.

2004)). Thus, while courts primarily consider the allegations in the complaint in

determining whether to grant a Rule 12(b)(6) motion, courts additionally consider items

subject to judicial notice, matters of public record, orders, items appearing in the record

of the case, and exhibits attached to the complaint whose authenticity is unquestioned,

without converting the motion into one for summary judgment. Id.; see also Miller v.

Redwood Toxicology Lab, Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012); E. Coast Test Prep

LLC v. Allnurses.com, Inc., 307 F. Supp. 3d 952, 962 (D. Minn. 2018) (citing Levy v.

Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (discussing court records)) (“Also included [in



                                             37
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 38 of 89



materials that are necessarily embraced by the pleadings] are public records that do not

contradict the complaint.”), aff’d, 971 F.3d 747 (8th Cir. 2020).

       Defendants have moved for summary judgment in the alternative, which the Court

addresses in Section II.B.2.d. (Dkt. 52.) Summary judgment is appropriate where there

is no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). As this wording suggests, the initial burden of

showing that no genuine issue of material fact exists lies with the movant. Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is “material” only if resolving it

might affect a suit’s outcome under the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Furthermore, a factual dispute is “genuine” only

if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (citation omitted) (“Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”). When assessing a summary judgment motion, a court should believe the

nonmovant’s evidence and draw all justifiable inferences in the nonmovant’s favor.

Anderson, 477 U.S. at 255 (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59

(1970)).

B.     Official Capacity Access to Courts Claims

       Biron asserts that Defendants violated her rights under the First Amendment by

interfering with her access to the courts, specifically by failing to allow her meaningful,

adequate or reasonable access to the law library and typewriter; timely update the ELL;


                                              38
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 39 of 89



provide state law resources in the library; and deliver Biron’s mail which contained legal

information. (Dkt. 5 ¶¶ 40-44.) Defendants argue that Biron “failed to sufficiently

demonstrate an actual injury,” and so her claims should be dismissed. (Dkt. 55 at 13.)

       1.     Legal Standard for Access to Courts Claims

       “The Constitution guarantees prisoners a right to access the courts.” White v.

Kautzky, 494 F.3d 677, 679 (8th Cir. 2007) (collecting cases identifying constitutional

provisions guaranteeing access to the courts). “For prisoners, meaningful access to the

courts ‘requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or adequate

assistance from persons trained in the law.’” Id. (quoting Bounds v. Smith, 430 U.S. 817,

828 (1977)). “[P]risoners have a constitutional right of access to the courts but this right

does not guarantee the ability to discover grievances, and to litigate effectively once in

court.” Zink v. Lombardi, 783 F.3d 1089, 1108 (8th Cir. 2015) (cleaned up) (quoting

Lewis v. Casey, 518 U.S. 343, 350 (1996)). The U.S. Supreme Court has held that a

prisoner’s right of legal access “guarantees no particular methodology but rather the

conferral of a capability—the capability of bringing contemplated challenges to sentences

or conditions of confinement before the courts.” Lewis, 518 U.S. at 356. The Court

continued:

       When any inmate . . . shows that an actionable claim of this nature which he
       desired to bring has been lost or rejected, or that the presentation of such a
       claim is currently being prevented, because this capability of filing suit has
       not been provided, he demonstrates that the State has failed to furnish
       “adequate law libraries or adequate assistance from persons trained in the
       law.”

Id. (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)).

                                             39
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 40 of 89



       However, a prisoner alleging a violation of her right of access to the courts must

allege an actual injury. See id. at 349. “Because Bounds did not create an abstract,

freestanding right to a law library or legal assistance, an inmate cannot establish relevant

actual injury simply by establishing that his prison’s law library or legal assistance

program is subpar in some theoretical sense.” Id. at 351. Instead, “a prisoner must

establish the state has not provided an opportunity to litigate a claim challenging the

prisoner’s sentence or conditions of confinement in a court of law, which resulted in

actual injury, that is, the hindrance of a nonfrivolous and arguably meritorious underlying

legal claim.” White, 494 F.3d at 680 (citations omitted); see also id. (quoting Lewis, 518

U.S. at 353) (“To prove actual injury, White must ‘demonstrate that a nonfrivoulous [sic]

legal claim had been frustrated or was being impeded.’”).

       2.     Analysis of Official Capacity Access to Courts Claims

       The Court recommends dismissal of Biron’s access to courts claims for failure to

adequately and plausibly allege an actual injury that resulted from the alleged denial of

access. As explained below, the Court recommends dismissal under Rule 12(b)(6) based

on the Amended Complaint and other materials it necessarily embraces.

              a.     Biron’s Allegations Regarding Biron v. Sawyer

       First, the Court considers the allegations in the Amended Complaint regarding

Biron’s motion to amend in Biron v. Sawyer. Biron alleges that Hiller’s denial of access

to a typewriter and the ELL to draft her amended complaint caused Biron’s failure to

“follow local and federal court rules, and because of this, her motion for leave to amend

her complaint was denied” in Biron v. Sayer, resulting in “severe prejudice.” (Dkt. 5


                                             40
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 41 of 89



¶¶ 15-18.) She also identifies Hiller and Starr’s refusal to provide her with sufficient

access to the ELL and access to a typewriter to draft her objections to the Order and

Report and Recommendation in Biron v. Sawyer as a basis for her claim, although she

does not identify any prejudice resulting from this refusal. (Id. ¶¶ 19-28.)

       Defendants concede that “[Biron’s] allegations regarding the motion to file an

amended complaint [in Biron v. Sawyer] are of the type that could support a claim.”

(Dkt. 55 at 17.) However, they first argue that Biron’s allegations on this topic “are

demonstrably false” because the motion to amend “was denied because it was legally

insufficient, not because she failed to follow a technical rule unknown to her because of a

problem with access to legal materials.” (Id. at 17-18 (citations omitted).) Defendants

further argue that “when Biron raised similar arguments regarding ELL and typewriter

access in [Biron v. Sawyer] in connection with her objections to Judge Brisbois’ R&R

recommending dismissal of her claims, Judge Nelson examined and rejected her

arguments.” (Id. at 20.)

       Biron responds that “the district court in fact did not deny the amendment for

failure to state a claim under Bivens, but for failure to follow court rules made

inaccessible to her by defendants,” and points to Judge Nelson’s statement that “‘because

the court agrees with the Magistrate Judge’s nondispositive basis for denying leave to

amend, it need not reach the substantive basis for his ruling.’” (Dkt. 69 at 13 (quoting

Biron v. Sawyer, Dkt. 75 at 9 (D. Minn. Sept. 30, 2020).) Biron argues that she has

sufficiently alleged an actual injury because not following the Local Rules—which she




                                             41
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 42 of 89



contends was due to Defendants’ actions—“caused the denial of her Motion to Amend

and, consequently, the dismissal of her case.” (Id.)

       In their Reply, Defendants focus on Judge Nelson’s comments in Biron v. Sawyer

that Biron had capably represented herself and that Biron could have sought more time in

light of her limited access to the law library. (Dkt. 72 at 1-2.) They argue that “it was

not FCI-Waseca’s COVID-19 related restrictions that caused Biron harm in [Biron v.

Sawyer], but rather her decision not to request additional time to draft her pleadings when

needed.” (Id. at 2 (citations omitted).) In other words, Defendants argue that the injury

resulted from Biron’s conduct, not theirs.

       The Court has reviewed Judge Brisbois’ August 21, 2021 Order and Report and

Recommendation and Judge Nelson’s September 30, 2020 Order Adopting Order and

Report and Recommendation. It is plain that Judge Nelson based her affirmance of Judge

Brisbois’ denial of leave to amend on Biron’s procedural failings—both her failure to

meet and confer and to follow the Local Rule regarding amending pleadings—not the

futility of Biron’s proposed Bivens claim. See Biron v. Sawyer, Dkt. 75 at 9 (D. Minn.

Sept. 30, 2020). The Court focuses on the procedural failings rather than Defendants’

original futility-based argument. As to the procedural failings, as explained below, the

Court concludes that Biron’s litigation strategy, not the limitations on access to the ELL

and typewriter, resulted in denial of leave to amend in Biron v. Sawyer.

       Biron’s motion to amend, filed on May 20, 2020, is a single-page handwritten

document seeking “leave to amend [the] Complaint to include damages against




                                             42
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 43 of 89



Defendants Hiller and Barnes in their individual capacities.” 18 Biron v. Sawyer, Dkt. 59

(D. Minn. May 20, 2020). Biron did not file a meet and confer statement, and it appears

undisputed that she did not meet and confer with the defendants regarding that action. 19

Biron v. Sawyer, Dkt. 66 at 21 (D. Minn. August 21, 2020) (“There is no indication in the

Plaintiff’s moving paper that she has attempted to meet and confer with Defendants

regarding the relief sought in Plaintiff’s Motion. There is no meet and confer statement

and there is no indication in the record, whatsoever, that Plaintiff has conferred with

Defendants’ counsel in any way regarding her Motion to amend her Complaint.”). On

May 28, 2020, the defendants in Biron v. Sawyer filed an opposition to the amendment

based on Biron’s failure to file a copy of the proposed amended pleading and a version

showing how the proposed amended pleading differs from the operative pleading, as well

as Biron’s failure to specify the relief requested in violation of Federal Rule of Civil



18
       Biron apparently had planned this amendment at least as of December 2019 but
chose to seek leave at a later time because she preferred to avoid having to file multiple
amended complaints. Biron v. Sawyer, Dkt. 15 (D. Minn. Dec. 16, 2019) (stating that
once she and her daughter received emergency relief of being able to communicate with
each other, “they intend to . . . file an amended complaint adding claims for damages”);
see also Dkt. 74 at 4 (D. Minn. Sept. 28, 2020) (“Very early in this litigation, Plaintiff
made her intent to amend her complaint known to the Defendants and to this Court. Her
goal, because of the difficulties in drafting legal documents in prison, was to draft and
file one (1) amended complaint as soon as this Court rules on [her motions for joinder].”).
Biron does not explain why, having planned to amend for several months, she did not
research the relevant Local Rules and Federal Rules earlier.
19
       It may be, based on Biron’s May 15, 2020 email, that she did not wish to meet and
confer because she did not want to give the defendants advance notice of the proposed
amendment. See Biron v. Sawyer, Dkt. 64 (D. Minn. June 1, 2020) (“My last request for
access to the law library for preparation for possible litigation was denied by you. I
request a 2-hour block of time in the law library concerning case no. 19-cv-2938. I’ll not
explain to you the particular purpose as you are a defendant in that case.”).

                                             43
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 44 of 89



Procedure 7(b). Dkt. 61 (D. Minn. May 28, 2020). Defendants quoted the relevant

language of Local Rule 15.1(b) in their opposition. Id. at 1.

       Biron filed a reply in support of her motion to amend on June 1, 2020, which she

signed on May 28, 2020. Biron v. Sawyer, Dkt. 63 (D. Minn. June 1, 2020). In her reply,

she acknowledged that she had been told the evening of May 28 that the defendants

objected to her motion because “she did not comply with certain local rules and federal

rules of civil procedure.” Id. at 1. She stated that she had not been allowed “any access

to any legal materials or a typewriter since April 28, 2020.” Id. She asked the Court to

grant her motion, to “order the defendants to stop sabotaging her ability to prosecute her

case by barring her access to the law library and typewriter,” and for appointment of

counsel. Id. at 2. She did not ask the Court for permission to file the necessary papers

late or state that she was attempting to comply with Local and Federal Rules but needed

more time.

       On June 23, 2020, Biron signed a cover letter that accompanied an “additional

exhibit” filed in support of her reply. Biron v. Sawyer, Dkt. 65-1 (D. Minn. June 25,

2020). The letter cited the defendants’ opposition, which, as noted above, quoted Local

Rule 15.1(b) when arguing for denial based on her non-compliance with that Rule. Id.

Thus, at least as of June 23, 2020, Biron had the relevant text of Local Rule 15.1 before

her. 20 See id. But she still did not attempt to file a copy of her proposed amended


20
       It appears that Biron had access to the ELL, and therefore the Local Rules, before
this June 25, 2020 filing as BOP records indicate she accessed the ELL on May 28, 2020;
June 11, 2020; and June 18, 2020. (Dkt. 56-8, Ex. H at 100, 104, 108 (May 28: 49 min.;
June 11: 50 min.; June 18: 47 min.).) The Court does not rely on this evidence with
respect to its recommendation for dismissal under Rule 12(b)(6), as the public record in

                                            44
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 45 of 89



complaint, nor did she attempt to file a version of the proposed amended complaint that

showed how it differed from the operative complaint. Biron also did not ask the Court to

give her time to file a proposed amended complaint and version showing differences—

even though she asserted that “the defendants continue to prevent Ms. Biron from

accessing the law library and typewriter to draft a proposed Amended Complaint in

proper form unless and until this Court issues an order with a deadline.” 21 She apparently

chose to rest on the original motion and her arguments regarding access to the law library

and typewriter despite her knowledge of the motion’s deficiencies and the fact that those

deficiencies were the basis for the defendants’ opposition.

       On August 20, 2020, Biron signed a new motion (docketed on August 26, 2020) in

which she sought to substitute official capacity defendants with their successors and to

make certain amendments to the complaint, including again seeking to add a claim for



Biron v. Sawyer establishes her knowledge of Local Rule 15.1 and the basis for the
defendants’ opposition at least as of June 23, 2020.
21
        Biron suggested in her Objections to Judge Brisbois’ Order and Report and
Recommendation that she asked the Court to set a deadline for her so she could obtain
access to the law library. Biron v. Sawyer, Dkt. 74 at 8 (D. Minn. Sept. 28, 2020) (“Nor
did the Court issue an order with a deadline as requested by Plaintiff so she could
convince the Defendants to let her use the law library.” (emphasis added)). But despite
repeatedly referencing the requirement for a court deadline to obtain access to the ELL,
she never asked the Court to set a deadline. See, e.g., Biron v. Sawyer, Dkt. 63 at 1 (June
1, 2020) (referencing requirement); Dkt. 64 (email describing requirement of “imminent
deadline”); Dkt. 65 at 2 (again referencing requirement and stating she could not obtain
access unless the Court issues an order with a deadline). A request for a court order must
be made by motion and state the relief sought. Fed. R. Civ. P. 7. It is not enough to
reference BOP restrictions in filings that do not clearly identify what relief, if any, a party
is seeking. Thus, to the extent Biron suggests that her motion to amend was denied due
to the lack of deadline that would permit her access to the law library, the Court rejects
this argument.

                                              45
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 46 of 89



damages against Hiller and Barnes in their individual capacities. See Biron v. Sawyer,

Dkt. 68 (D. Minn. Aug. 26, 2020). The motion was filed with a partially typed and

partially handwritten proposed amended complaint and a version showing how the

proposed revisions differed from the operative complaint. See Biron v. Sawyer, Dkts. 68,

68-1, 68-2 (D. Minn. Aug. 26, 2020). In a cover letter, Biron stated that the August 20

motion was “to supplement” her previously filed motion to amend. Biron v. Sawyer, Dkt.

68-3 (D. Minn. Aug. 26, 2020).)

       On August 21, 2020, Judge Brisbois denied Biron’s May 20 motion to amend for

failure to comply with Local Rule 15.1, failure to meet and confer, and on futility

grounds. Biron v. Sawyer, Dkt. 66 (D. Minn. Aug. 21, 2020).) The Order and Report and

Recommendation were docketed on August 21, 2020, before the Clerk’s Office received

Biron’s August 20 motion and supporting papers on August 26, 2020. Compare Biron v.

Sawyer, Dkt. 66 (D. Minn. Aug. 21, 2020), with id., Dkts. 68, 68-1, 68-2 (D. Minn. Aug.

26, 2020).) On August 22, 2020, Biron sent a letter to the Clerk’s Office noting this fact

and stating, “I never dreamed Magistrate Brisbois would outright deny my motion to

amend knowing that I have been restricted from all access to the law library by the very

defendants I am suing, and was, therefore unable to draft and file the proposed First

Amended Complaint until now.” 22 Biron v. Sawyer, Dkt. 69-1 (D. Minn. Aug. 27, 2020).


22
       Biron’s August 22, 2020 claim that she had been “restricted from all access to the
law library . . . and was, therefore, unable to draft and file the proposed First Amended
Complaint until now” appears to be inaccurate, as the ELL records show that she
accessed the ELL on May 28, June 11, June 18, June 25, July 2, and July 16, 2020. (Dkt.
56-8, Ex. H at 89, 96 98, 100, 104, 108 (May 28: 49 min.; June 11: 50 min.; June 18: 47
min.; June 25: 52 min.; July 2: 4 min.; July 16: 50 min.).) Again, the Court need not rely
on this inconsistency for purposes of its Rule 12(b)(6) analysis.

                                            46
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 47 of 89



The letter concluded, “I will be objecting to his report and recommendation, but perhaps

he would like to review the complaint, and reconsider.” 23 Id.

       In sum, Biron had full knowledge of the deficiencies in her May 20 motion to

amend, knew what Local Rule 15.1(b) required, and knew the defendants in Biron v.

Sawyer opposed amendment based on those deficiencies for months before Judge

Brisbois denied her motion. She could have handwritten and filed a version of her

proposed amended complaint. She could have filed a version of the proposed amended

complaint showing how it differed from the amended complaint—as she did by

handwriting edits on the original complaint when moving to amend again in August. 24

See Biron v. Sawyer, Dkt. 68-2 (D. Minn. Aug. 26, 2020). No rule requires Biron to use a

typewriter or computer to do either; in fact Local Rule 15.1(b) is clear that differences

between the proposed and operative pleading can be shown by “redlining, underlining,

strikeouts, or other similarly effective typographic methods.” D. Minn. LR 15.1(b)

(emphasis added). She could have asked for time to comply with Local Rule 15.1(b). As

Judge Nelson noted, Biron was able at any time to seek “additional time or a stay of




23
       If Biron wanted Judge Brisbois to reconsider his order in view of her August 20
motion or the limits on law library access, she should have sought permission to file a
motion for reconsideration pursuant to Local Rule 7.1(j), not suggested that “perhaps
[Judge Brisbois] would like to review the complaint, and reconsider” in a letter to the
Clerk of Court. See Fed. R. Civ. P. 7(b).
24
       As Judge Nelson observed, and is true in this case, Biron’s “handwritten filings
are very legible, well-organized, and cite appropriate legal authority.” Biron v. Sawyer,
Dkt. 75 at 11 (D. Minn. Sept. 30, 2020).


                                             47
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 48 of 89



proceedings due to limited access to the law library and typewriters.” 25 Biron v. Sawyer,

Dkt. 75 at 10 (D. Minn. Sept. 30, 2020). She could have sought reconsideration of Judge

Brisbois’ decision. But Biron chose to do none of these things. Instead, she spent her

time drafting a new motion that she filed in August 2020. (Dkts. 68, 68-1, 68-2.)

       Biron argues that her allegations are “exactly” what the U.S. Supreme Court in

Lewis suggested would satisfy the injury requirement. (Dkt. 69 at 12.) In particular, she

argues: “The Court explained that to show an actual injury, an inmate ‘might show, for

example, that a complaint he prepared was dismissed for failure to satisfy some technical

requirement which, because of deficiencies in the prison’s legal assistance facilities, he

could not have known.’” (Id. (quoting Lewis, 518 U.S. at 351).) But the point here is

that even if her claim in Biron v. Sawyer was dismissed for failure to satisfy a technical

requirement, that failure was not one of which Biron “could not have known” due to

“deficiencies in the [law library].” Biron did know of the failure, at least as of May 28,

2020, when she learned of the basis for the defendants’ opposition, see Biron v. Sawyer,

Dkt. 63 (D. Minn. June 1, 2020), and she had the text of the relevant rule at least as of

June 23, 2020, see Biron v. Sawyer, Dkt. 65-1 (D. Minn. June 25, 2020). Further, it was

not denial of access to the ELL and typewriter in May 2020 that resulted in denial of

Biron’s motion to amend and the dismissal of Biron v. Sawyer, 26 it was her decision to do


25
       Biron sought and was granted more time to file her objections based on her limited
access to the law library. Biron v. Sawyer, Dkt. 73 (D. Minn. Sept. 10, 2020).
26
       Because Biron v. Sawyer was dismissed without prejudice, Dkt. 75 at 17 (D. Minn.
Sept. 30, 2020), the Court questions the extent to which the denial of leave to amend and
dismissal actually prevented Biron from bringing an arguably meritorious and non-
frivolous claim based on the underlying facts. To the extent the dismissal prevents her

                                             48
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 49 of 89



nothing to cure the deficiencies in the motion. See Surles v. Leach, No. 12-CV-12403,

2013 WL 5913388, at *17 (E.D. Mich. Oct. 31, 2013) (rejecting reliance on Lewis and

recommending dismissal of access to courts claim because “even if Plaintiff’s transfer to

the Mound Correctional Facility caused the May 2011 Complaint to be filed incorrectly,

the matter was ultimately dismissed because Plaintiff failed to properly correct the

signing deficiency, not because of Defendants’ actions”) (emphasis added), aff’d (Sept.

24, 2014).

       In light of these facts, which are found in the judicial records of the case that

Biron raised in her Amended Complaint and which are not contrary to the nonconclusory

allegations in the Amended Complaint, 27 Biron has failed to plausibly allege that

Defendants “ha[ve] not provided an opportunity to litigate a claim . . . , which resulted in

actual injury, that is, the hindrance of a nonfrivolous and arguably meritorious underlying


from bringing a frivolous and not arguably meritorious claim, that would not constitute
actual injury. See White, 494 F.3d at 680.
27
         The Court concludes that the court documents, including Biron’s filings, in the
record of Biron v. Sawyer are necessarily embraced by the pleadings and may be
considered here under the Rule 12(b)(6) standard. See E. Coast Test Prep, 307 F. Supp.
3d at 969 (citing Levy, 477 F.3d at 991) (on motion to dismiss defamation claim based on
statements about the litigation, considering discovery requests and previous orders and
concluding “[t]hese court documents are necessarily embraced by the pleadings”). Even
if all of the filings in Biron v. Sawyer were not necessarily embraced by the pleadings and
the Court must apply the summary judgment standard in considering them, for the
reasons stated in the Court’s alternative summary judgment analysis in Section II.B.2.d,
Biron has not raised a genuine dispute of material fact regarding an actual injury caused
by Defendants’ actions, and Defendants are entitled to summary judgment on this access
to courts claim. See id. at 970 (“Even if the documents above were not necessarily
embraced by the pleadings, there is nothing ATP can present as countervailing evidence,
and ATP’s claim that the Open Letter implies that ATP is seeking financial information
about Allnurses users is blatantly contradicted by the record, so that no reasonable jury
could believe it. Either way, the Open Letter is not defamatory.”) (cleaned up).

                                             49
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 50 of 89



legal claim.” White, 494 F.3d at 680. Biron had the opportunity to litigate her claim and

avoid injury by fixing the deficiencies in her motion to amend. She chose not to. She has

not plausibly alleged that the injury—denial of the motion to amend and dismissal of

Biron v. Sawyer—resulted from Defendants’ conduct (denial of access to the ELL and

typewriter) rather than her own. The Court therefore recommends dismissal of Biron’s

official capacity access to courts claims.

              b.      Biron’s Other Allegations of Prejudice in the Amended
                      Complaint

       The remainder of the Amended Complaint makes general allegations of prejudice

with regard to various ongoing legal matters but fails to allege any instance where Biron

was actually hindered in presenting nonfrivolous and arguably meritorious claims in

those legal matters. For example, Biron claims that Carvajal’s and Starr’s “failure to

timely update the [ELL],” “failure to provide state law resources,” and “failure to deliver

Plaintiff’s mail . . . which contained legal information . . . prejudices [her] litigation.”

(Dkt. 5 ¶¶ 43-45.) With respect to mail, Biron alleges that “[i]mportant legal information

relevant to Plaintiff’s active litigation” was not delivered and that “[f]ailure to deliver

important state of N.H. legal information prejudiced Plaintiff in her litigation against

FBOP officials at FMC Carswell, Texas.” (Id. ¶¶ 31-32.) With respect to state law

resources, Biron alleges that the absence of state law resources “has prejudiced Plaintiff

in matters of state family law; state attorney discipline law, and state tort law which

informs all claims and statutes of limitations under the Federal Tort Claims Act,” and

“many federal convictions and sentences are based on prior state convictions, and without

access to the relevant state’s law, post conviction petitions cannot be filed.” (Id. ¶ 29.)

                                               50
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 51 of 89



And with respect to ELL updates, Biron alleges that updates “only” four times per year

“prejudic[es] Plaintiff’s ability to litigate her active civil and criminal cases.” (Id. ¶ 30.)

Finally, Biron claims that Defendants’ “failure to [allow or ensure] Plaintiff meaningful,

adequate, or reasonable access to the law library and typewriter . . . prejudices Plaintiff’s

litigation.” (Id. ¶¶ 40-42.)

       These claims are entirely nonspecific and conclusory as to injury because the

nature of the prejudice is not alleged. Biron alleges that she has ongoing litigation, in

various courts and of various kinds, but does not identify any aspects of her cases that

were frustrated or impeded by Defendants’ conduct with respect to the ELL, limiting

access to a typewriter, or Biron’s mail. (See id. ¶¶ 9-12, 29-32, 40-42.) All of her

allegations of prejudice amount to only “labels and conclusions,” Twombly, 550 U.S. at

555, and do not allege “that a nonfrivoulous [sic] legal claim had been frustrated or was

being impeded,” White, 494 F.3d at 680 (cleaned up). See Hartsfield v. Nichols, 511 F.3d

826, 832 (8th Cir. 2008) (“The district court thus properly noted Hartsfield failed to

allege he was actually prevented from filing a complaint, or a filed complaint was

dismissed for lack of legal adequacy. . . . Therefore, Hartsfield’s claim that any

complaint he would have filed would have been insufficient is speculative, and the

district court properly dismissed this claim.”); Kind v. Frank, 329 F.3d 979, 981 (8th Cir.

2003) (citing Lewis, 518 U.S. 343) (“Kind asserts he was denied his constitutional right

of access to the courts because the jail interfered with his mail, prevented him from

accessing certain legal materials, and denied him sufficient amounts of writing paper. . . .

There is nothing in the record to show Kind lost a specific claim in any legal proceeding


                                               51
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 52 of 89



as a result of the jail’s alleged interference.”); Sorenson v. Minn. Dep’t of Hum. Servs.,

No. 20-CV-501 (NEB/LIB), 2020 WL 7481756, at *15 n.16 (D. Minn. Nov. 13, 2020)

(even if plaintiff had standing to assert access to the courts claim, he “merely asserts in a

conclusory manner that the proposed claims could not be brought due to the actions of

Defendants,” which “are merely legal conclusions couched as factual allegations, which

the Court is not bound to accept them as true,” and therefore plaintiff “failed to plausibly

allege that he, or anyone else, was actually prevented from accessing the courts”), R.&R.

adopted, 2020 WL 7425233 (D. Minn. Dec. 18, 2020); Blair-Hanson v. Johnson, No. 19-

CV-2195 (NEB/TNL), 2020 WL 6121269, at *7 (D. Minn. May 22, 2020) (plaintiff

failed to state a claim where he “alleged a single instance of his legal mail being opened

outside of his presence without more” and did not “articulate[] how the opening of this

piece of legal mail resulted in actual prejudice” or plead “facts from which it could

reasonably be inferred that such prejudice even occurred”), R.&R. adopted, 2020 WL

5105775 (D. Minn. Aug. 31, 2020). 28



28
        Although Defendants set forth the standard for dismissal under Federal Rule of
Civil Procedure 12(b)(6) (Dkt. 55 at 12) and argue in a section heading in their brief that
the claim is “not plausible” (id. at 15), Defendants also rely on jurisdictional arguments
more appropriate to a motion under Rule 12(b)(1). (Id. at 17 (“As a jurisdictional issue,
she has not properly alleged an actual injury.).) Some cases addressing injury in prisoner
access to courts claims analyze the question as one of standing. See, e.g., White, 494
F.3d at 680 (“Because the actual injury requirement concerns the prisoner’s standing to
bring a claim, and thus our jurisdiction, . . . we will first consider whether White suffered
any actual injury.”); Sorenson, 2020 WL 7481756, at *15 (“Plaintiff has failed to
demonstrate that Defendants’ actions resulted in any actual harm or injury to Plaintiff’s
own right to access the courts, hence Plaintiff lacks standing to bring his purported access
to the courts claim.”). Here, the Court views Biron’s claims as alleging injury too
generally and insufficiently, rendering analysis under Rule 12(b)(6) is more appropriate.
In the alternative, the Court recommends dismissal for lack of jurisdiction due to lack of

                                             52
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 53 of 89



       Moreover, to the extent that Biron alleges prejudice with respect to “family law

litigation” or “attorney discipline matters” (Dkt. 5 ¶ 12; see also id. ¶ 29)—or anything

other than litigation regarding her conviction or conditions of confinement—such an

injury is not within the scope of a prisoner’s right of access to the courts. See Lewis, 518

U.S. at 354-55 (“[T]he injury requirement is not satisfied by just any type of frustrated

legal claim. . . . Bounds does not guarantee inmates the wherewithal to transform

themselves into litigating engines capable of filing everything . . . . The tools it requires

to be provided are those that the inmates need in order to attack their sentences, directly

or collaterally, and in order to challenge the conditions of their confinement. Impairment

of any other litigating capacity is simply one of the incidental (and perfectly

constitutional) consequences of conviction and incarceration.”); Larson v. Lake, No. 17-

CV-3551 (NEB/ECW), 2019 WL 5150832, at *7 (D. Minn. June 10, 2019) (“Plaintiffs

have failed to present any evidence that an actionable claim related to their sentences or

conditions of confinement which they desired to bring has been lost or rejected.

Although Larson stated that he is a pro se defendant and plaintiff in three other state

cases, he did not state—or point to any evidence suggesting—that the cases challenge his

sentence or conditions of confinement, nor that he was harmed in any way by the

allegedly inadequate resources at the law library.”) (cleaned up), R.&R. adopted as

modified sub nom. Larson v. Carlton Cnty. Jail, 2019 WL 4187839 (D. Minn. Sept. 4,

2019), aff’d, 810 F. App’x 489 (8th Cir. 2020).



standing insofar as her allegations are too general to constitute an allegation of injury at
all.

                                              53
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 54 of 89



              c.     Biron’s Allegations of Prejudice in Other Filings

       Finally, the Court addresses Biron’s allegations of prejudice in filings other than

the Amended Complaint. For example, in her response to the Motion to Dismiss, Biron

offers some more detail about her need for state law information, stating she needed

access to but could not timely access “N.H. R.S.A. 169:c et seq.,” and asserting, “The

lack of access prejudiced her because the N.H. statute proved that arguments that [an

Assistant U.S. Attorney] was making in litigation were based on confidential documents

and information from a N.H. juvenile case,” and, “If Biron had timely access to this law

she could have shut down [the attorney’s] improper use of this information that

prejudiced her in two cases in Texas (one still ongoing) and violated N.H. law.” (Dkt. 69

at 17-18.) Biron admits that these facts are “not spelled out in this level of detail in her

Complaint” but contends that she has nonetheless “clearly stated a claim.” (Id. at 18.)

These allegations do not demonstrate the requisite prejudice to overcome a motion to

dismiss for at least two reasons.

       First, as set forth in Section II.A, on a motion to dismiss, the Court only considers

the allegations in the operative complaint and materials necessarily embraced by the

operative complaint. The Court therefore need not consider these assertions at all, as they

were not alleged in Biron’s Amended Complaint. See Thomas v. United Steelworkers

Loc. 1938, 743 F.3d 1134, 1140 (8th Cir. 2014)

       Second, even if the Court considered Biron’s assertions in her Response, she has

not sufficiently identified any injury in those filings. With respect to the New Hampshire

statutes, Defendants argue that “the Court is left to guess which case was affected, what


                                              54
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 55 of 89



the prejudice was, what the likely outcome would have been, or when it happened.”

(Dkt. 72.) The Court agrees. Biron generally references “N.H. R.S.A. 169-c et seq.,”

which is the New Hampshire Child Protection Act, and claims her lack of access to this

Act “prejudiced her litigation against FBOP officials at FMC Carswell, Tx.” (Dkt. 69 at

16.) But she did not identify which portion of the Act she believed was violated by the

Assistant U.S. Attorney in the Texas litigation or which of her Texas lawsuits was

affected, much less set forth a non-frivolous legal theory for how a violation of a New

Hampshire statute would affect her legal claim against the BOP. And while Biron

continues to assert that she needs access to the ELL and a typewriter due to the number of

lawsuits she is pursuing (see, e.g., Dkt. 25 ¶¶ 5-11 (detailing status of other litigation and

Biron’s legal work); Dkt. 60 at 1-2 & n.2 (same)), she fails to identify any instance where

she was unable to pursue nonfrivolous legal claim in any of those matters. In sum, even

if the Court considered Biron’s assertions of prejudice made outside of the Amended

Complaint, they still do not “demonstrate that a nonfrivoulous [sic] legal claim had been

frustrated or was being impeded,” White, 494 F.3d at 680 (cleaned up).

       For all the foregoing reasons, the Court recommends that the Defendants’ Motion

to Dismiss be granted as to Biron’s official capacity access to courts claims. (See Dkt. 5

¶¶ 40-45.)

              d.     Alternative Summary Judgment Analysis

       Defendants move in the alternative for summary judgment on all claims. (Dkt.

52.) Having recommended dismissal of Biron’s official capacity access to courts claims




                                              55
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 56 of 89



for the reasons stated above in Sections II.B.2.a-c, the Court alternatively recommends

granting summary judgment to Defendants on these claims.

       As noted in Section II.A, if a court considers matters outside the pleadings in

addressing a motion to dismiss, Rule 12 requires application of the Rule 56 summary

judgment standard instead of the 12(b)(6) standard. Fed. R. Civ. P. 12(d). Rule 12(d)

further requires that parties “be given a reasonable opportunity to present all the material

that is pertinent to the motion” when a court treats a motion to dismiss as one for

summary judgment. However, explicit or affirmative notice of the possibility of

conversion to a summary judgment framework is not required. Barron ex rel. D.B. v.

S.D. Bd. of Regents, 655 F.3d 787, 792 (8th Cir. 2011). “‘[P]arties have constructive

notice that the court will treat the motion as one for summary judgment when the moving

party states that it is moving for summary judgment and the parties submit and refer to

materials outside the complaint.” Machen v. Iverson, No. CIV. 11-1557 DWF/JSM, 2012

WL 566977, at *12 (D. Minn. Jan. 23, 2012) (quoting Riehm v. Engelking, 538 F.3d 952,

962 (8th Cir. 2008)), R.&R. adopted, 2012 WL 567128 (D. Minn. Feb. 21, 2012). “At

the same time, in the case involving a pro se party, the Court must proceed with caution

in converting a motion to dismiss to a motion for summary judgment. Id. (citing Beacon

Enter., Inc. v. Menzies, 715 F.2d 757, 767 (2d Cir. 1983)).

       Here, Biron had constructive notice that the Motion to Dismiss would be treated as

one for summary judgment and had a reasonable opportunity to respond and present all

pertinent material. Defendants (1) explicitly moved in the alternative for summary

judgment (Dkt. 52) and (2) in their opening brief, presented a separate factual


                                             56
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 57 of 89



background in support of the motion for summary judgment that addressed ELL access,

typewriter access, and mail procedures and relied on the Kallis declaration and exhibits

(Dkt. 55 at 5-101); set forth the summary judgment standard (id. at 29-30); and argued

specifically that they were entitled to summary judgment regarding claims related to FCI-

Waseca’s mail policy (id. at 30-33). Biron, in response, also set forth the summary

judgment standard (Dkt. 69 at 1-2), raised arguments addressing the Kallis declaration

(id. at 2-7), and relied on material outside the pleadings (id. at 3-6 (citing Dkt. 70 (Biron

Decl.) and Dkt. 60 (Biron Reply Mot. Prelim. Inj.))). Considering all of these

circumstances, the Court concludes that Biron had adequate notice and opportunity to

respond and conducts a Rule 56 analysis in the alternative. See Pinson v. Hadaway, No.

18-CV-3420-NEB-KMM, 2020 WL 6121357, at *4 (D. Minn. July 13, 2020) (finding

that notice was adequate where defendants explicitly stated they were submitting

materials outside the pleadings and, if such materials were considered, court would be

required to convert motion to one for summary judgment, defendants defined and made

arguments using the summary judgment standard, and pro se plaintiff also submitted

materials outside the pleadings), R.&R. adopted, 2020 WL 5543749 (D. Minn. Sept. 16,

2020).

         Regarding Biron’s allegations that Defendants’ actions related to law library and

typewriter access resulted in Biron’s failure to follow court rules, and because of that

failure, her motion to amend her complaint in Biron v. Sawyer was denied (Dkt. 5 ¶¶ 15-

18, 40-42), Biron has not identified any dispute of material fact for trial that would

preclude summary judgment. Biron presented no evidence from which a reasonable juror


                                              57
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 58 of 89



could conclude that Defendants’ actions, rather than her own failure to cure the

deficiencies in her motion to amend, resulted in denial of that motion. See Larson, 2019

WL 5150832, at *7 (“Plaintiffs have failed to present any evidence that an actionable

claim related to their sentences or conditions of confinement which they desired to bring

has been lost or rejected. . . . [T]here is no evidence that Plaintiffs’ claim was frustrated

or impeded by the alleged inadequacies in the law library. Indeed, Plaintiffs filed

[complaints] setting forth their allegations along with several motions, briefs, and

affidavits. Plaintiffs have not identified any lost or rejected claims or a claim that was or

is being prevented by the allegedly inadequate law library. Thus, there is no genuine

dispute of material fact that Plaintiffs have not suffered an actual injury, as required in an

access to courts claim.”) (cleaned up).

       Rather than presenting any evidence relating to injury or causation, Biron argues

that the Kallis declaration “contains indisputably false statements that call into question

the veracity of the entire declaration,” specifically that “the false premises in paragraphs

12 and 19 of Kallis’ declaration negate the entirety of defendants’ rationale for not

activating the [ELL] on the housing units sooner.” (Dkt. 69 at 2 (citing Dkt. 56).) In

other words, she presented evidence directed to how the TRULINCS terminals function

and Defendants’ rationale for limiting access to the ELL and typewriter during the

pandemic. Even if the Court accepts Biron’s evidence as true, it would not alter the

Court’s conclusion as to summary judgment, as both are irrelevant to the question of

whose conduct resulted in denial of the motion to amend in Biron v. Sawyer. This alone

justifies summary judgment, as “a complete failure of proof concerning an essential


                                              58
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 59 of 89



element of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. Moreover, Biron’s evidence as to function and rationale does

not rebut Defendants’ evidence showing Biron used the ELL (and thus was able to access

the Local Rules) in May, June, and July 2020, after she filed her motion to amend and

weeks before her motion was denied. (See Dkt. 56, Ex. H at 89-108; supra nn.20, 22.)

Indeed, Biron does not dispute the accuracy of the ELL records, which were filed with

Defendants’ opening brief. For all of these reasons, the Court recommends summary

judgment on Biron’s access to courts claim to the extent it is based on denial of the

motion to amend in Biron v. Sawyer. 29

       The Court considers Biron’s claims to the extent they are based on how

Defendants’ actions related to ELL and typewriter access, ELL updates and content, and

mail delivery resulted in prejudice with regard to other ongoing legal matters. (Dkt. 5

¶¶ 9-12, 19-31, 40-45.) Biron has had ample opportunity to submit evidence

demonstrating she was actually hindered in presenting nonfrivolous and arguably

meritorious claims in those legal matters, including by identifying the specific injury in a



29
        Biron argues that “[i]f the defendants do not concede the above-discussed points
[about the alleged false statements in Kallis’ declaration], . . . limited discovery should be
allowed.” (Dkt. 69 at 5.) Since the facts into which Biron proposes to conduct discovery
are not directed at the missing essential element of actual injury caused by Defendants,
this argument is unavailing. With respect to actual injury, Biron has not filed a Rule
56(d) affidavit showing that she cannot present facts essential to justify her opposition,
sought discovery, or offered any evidence to explain why she did not attempt to cure the
deficiencies in her motion to amend in Biron v. Sawyer or ask for more time to do so.
“Simply put, Plaintiff has done nothing to convince this court that [summary judgment as
to the access to courts claims] is not appropriate at this time.” Schiffler v. Home Depot
USA, Inc., No. CIV. 07-4303 JRT/LIB, 2013 WL 980334, at *8 (D. Minn. Feb. 15,
2013), R.&R. adopted, 2013 WL 980330 (D. Minn. Mar. 13, 2013).

                                             59
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 60 of 89



specific case in an affidavit. She failed to do so. “Mere allegations, unsupported by

specific facts or evidence beyond the nonmoving party’s own conclusions, are

insufficient to withstand a motion for summary judgment.” Thomas v. Corwin, 483 F.3d

516, 527 (8th Cir. 2007) (citing Celotex, 477 U.S. at 324); see also Jackson v. Mike-

Lopez, No. CV 17-4278 (JRT/BRT), 2020 WL 736682, at *9 (D. Minn. Jan. 27, 2020)

(“In deciding a summary-judgment motion, a court need not accept a nonmoving party’s

unsupported allegations, conclusory statements, or other statements that are blatantly

contradicted by the record, such that no reasonable jury could believe them.”) (cleaned

up) (citing and quoting Eighth Circuit cases), R.&R. adopted sub nom. Jackson v. Lopez,

2020 WL 733048 (D. Minn. Feb. 13, 2020). Instead, Biron disputes the veracity of

Kallis’ description of how TRULINCS terminals function and FCI-Waseca’s mailroom

procedures. (See Dkt. 69 at 4-5.) Any dispute of fact on those points does not preclude

entry of summary judgment because it is irrelevant to the question of actual injury with

respect to her ongoing legal matters. See Celotex, 477 U.S. at 323 (complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial).

       In sum, considering the facts presented in conjunction with Defendants’

alternative motion for summary judgment, Biron has failed to raise a genuine dispute that

Defendants “ha[ve] not provided an opportunity to litigate a claim . . . , which resulted in

actual injury, that is, the hindrance of a nonfrivolous and arguably meritorious underlying

legal claim.” White, 494 F.3d at 680.




                                             60
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 61 of 89



C.     Individual Capacity Access to Courts Claim Against Hiller

       Biron asserts claims against Hiller in her individual capacity and specifically

alleges that Hiller, during the COVID-19 pandemic when inmate movement was severely

restricted, denied Biron’s request to use the ELL and typewriter in May 2020 and then

again later (“when she received the Report and Recommendation”), as well as Biron’s

request for a typewriter in September 2020. (Dkt. 5 ¶¶ 5, 13, 15-17, 19-20, 26-27.)

Defendants argue that “[t]o the extent Biron asserts claims against Defendant Hiller in

her individual capacity, the claims are not cognizable under Bivens, and Hiller is entitled

to the complete defense of qualified immunity.” (Dkt. 55 at 11; see also id. at 22-29.)

       As explained in Section II.B, the Court concludes that Biron has failed to state an

access to courts claim against Defendants in their official capacities and, alternatively,

that summary judgment should be granted for Defendants on the official capacity claims.

The same reasoning applies to Hiller in her individual capacity. Further, even if Biron

had stated an access to courts claim, the Court concludes that qualified immunity would

bar her claim against Hiller.

       Here, the Court assumes without deciding that Biron’s access to court claim is

cognizable under Bivens and proceeds to address the issue of qualified immunity. See

Wood v. Moss, 572 U.S. 744, 757, 764 (2014) (assuming without deciding that Bivens

extends to First Amendment claims and holding agents were entitled to qualified

immunity); Farah v. Weyker, 926 F.3d 492, 503 (8th Cir. 2019) (“Even if we assume that

Yassin’s unlawful-arrest claim is viable under Bivens, however, Weyker still claims that

she is entitled to qualified immunity . . . . So we must address the two familiar qualified-


                                             61
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 62 of 89



immunity questions: assuming Yassin’s allegations are true, did Weyker violate her

constitutional rights? And if so, were those rights clearly established?”) (cleaned up).

       1.     Legal Standard for Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability

for civil damages unless a plaintiff pleads facts showing (1) that the official violated a

statutory or constitutional right, and (2) that the right was ‘clearly established’ at the time

of the challenged conduct.” Wood, 572 U.S. at 757 (cleaned up); see also Ziglar v.

Abbasi, 137 S. Ct. 1843, 1866-67 (2017) (discussing qualified immunity and citing

cases); Pearson v. Callahan, 555 U.S. 223, 231 (2009) (“The doctrine of qualified

immunity protects government officials from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.”). “[D]efendants seeking dismissal under Rule

12(b)(6) based on an assertion of qualified immunity ‘must show that they are entitled to

qualified immunity on the face of the complaint.’” Carter v. Huterson, 831 F.3d 1104,

1107 (8th Cir. 2016) (quoting Bradford v. Huckabee, 394 F.3d 1012, 1015 (8th Cir.

2005)). The pleading standard under Iqbal and Twombly (see supra Section II.A) applies.

Wood, 572 U.S. at 757-58. 30



30
       Defendants present this issue as one of jurisdiction under Rule 12(b)(1), though
they do not appear to cite any authority holding that this is the correct standard. (See Dkt.
55 at 22-23.) As another court in this District recently observed, “A district court within
the Eighth Circuit considered this question, and its ‘independent review of the relevant
case law demonstrates that courts within the Eighth Circuit do not treat qualified
immunity as a subject-matter jurisdiction issue, but rather as a Rule 12(b)(6) issue.’”
Braun v. Walz, No. CV 20-333 (DSD/BRT), 2021 WL 268321, at *11 (D. Minn. Jan. 27,
2021) (quoting Rohlfing v. City of St. Charles, No. 12-CV-1670 (SPM), 2013 WL

                                              62
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 63 of 89



       2.     Analysis of Individual Capacity Access to Courts Claim Against Hiller

       The Court concluded in Section II.B that Biron has failed to plausibly allege an

access to courts claim, or alternatively that summary judgment should be granted for

Defendants, because (1) the specific instance of injury alleged—denial of the motion to

amend in Biron v. Sawyer—resulted from Biron’s conduct, not Defendants’ denial of an

opportunity to litigate that claim, and (2) she has not alleged any other prejudice as to a

non-frivolous and arguably meritorious claim relating to her sentence or conditions of

confinement. See White, 494 F.3d at 680. Consequently, Biron has not plausibly alleged

a violation of a statutory or constitutional right and thus has not met the first prong of

Wood. See West v. Whitehead, No. CIV 06-4193, 2008 WL 895937, at *3 (D.S.D. Mar.

31, 2008) (“The allegations and undisputed facts establish no constitutional violation with

regard to the access to the courts claim and the defendants are entitled to qualified

immunity and dismissal of this claim also.”) (granting Rule 12(b)(6) motion).

       Even if Biron’s allegations were enough to allege a violation of a constitutional

right, the Court further concludes that any such right as asserted by Biron was not

“clearly established.” The U.S. Supreme Court has defined this requirement as follows:

       “Clearly established” means that, at the time of the officer’s conduct, the law
       was “‘sufficiently clear’ that every ‘reasonable official would understand that
       what he is doing’” is unlawful. In other words, existing law must have placed
       the constitutionality of the officer’s conduct “beyond debate.” This
       demanding standard protects “all but the plainly incompetent or those who
       knowingly violate the law.”

       To be clearly established, a legal principle must have a sufficiently clear
       foundation in then-existing precedent. The rule must be “settled law,” which

1789269, at *2 (E.D. Mo. Apr. 26, 2013)), R.&R. adopted, 2021 WL 1171693 (D. Minn.
Mar. 29, 2021).

                                              63
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 64 of 89



       means it is dictated by “controlling authority” or “a robust ‘consensus of
       cases of persuasive authority.’” It is not enough that the rule is suggested by
       then-existing precedent. The precedent must be clear enough that every
       reasonable official would interpret it to establish the particular rule the
       plaintiff seeks to apply. Otherwise, the rule is not one that “every reasonable
       official” would know.

       The “clearly established” standard also requires that the legal principle
       clearly prohibit the officer’s conduct in the particular circumstances before
       him. The rule’s contours must be so well defined that it is “clear to a
       reasonable officer that his conduct was unlawful in the situation he
       confronted.” This requires a high “degree of specificity.” We have
       repeatedly stressed that courts must not “define clearly established law at a
       high level of generality, since doing so avoids the crucial question whether
       the official acted reasonably in the particular circumstances that he or she
       faced.” A rule is too general if the unlawfulness of the officer’s conduct
       “does not follow immediately from the conclusion that [the rule] was firmly
       established.”

D.C. v. Wesby, 138 S. Ct. 577, 589-90 (2018) (citations omitted).

       The Court concludes that Biron’s allegations do not preclude application of

qualified immunity because they do not identify any controlling authority or show a

robust consensus of cases of persuasive authority that would clearly prohibit Hiller’s

conduct under the particular circumstances of this case. This case involves prison

operations in the midst of a novel coronavirus pandemic that, as Biron herself alleges, is

the reason why the BOP and FCI-Waseca implemented restrictions on inmate activities

and movement, including access to the ELL and typewriters. Biron has not identified any

authority indicating that prison officials cannot implement restrictions along the lines of

those implemented at FCI-Waseca—which still permitted some access to the ELL and

permitted inmates to pursue their cases using handwritten materials. The only authorities

she cites—Bounds and Lewis—provide no more than the general principle that, as Biron

states,” [t]he right of inmate access to the courts is well-established.” (Dkt. 69 at 29-30.)

                                             64
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 65 of 89



This is not specific enough. The question is not whether the general right of inmate

access to the courts was well-established, the question is whether every reasonable

official in Hiller’s “particular circumstances”—that is, a pandemic involving a previously

unknown virus—“would understand that what [they are] doing”—restricting inmate

activity and movement in an effort to prevent the spread of that virus—“is unlawful.”

See D.C. v. Wesby, 138 S. Ct. at 589-90 (cleaned up). Biron cites no authority that comes

close to establishing as much.

       Accordingly, the Court concludes that to the extent Biron has stated individual

capacity claims against Hiller, Hiller is entitled to qualified immunity. There was no

right to access a law library and a typewriter, with the level of access, timely updates, and

resources that Biron contends the law library ought to have, that was clearly established

at the time of the challenged conduct. 31

D.     Claims for Violation of Regulations

       Biron’s Amended Complaint includes allegations that “Defendants’ failure to

allow reasonable access to an adequate law library,” “failure to provide access to a

typewriter to prepare legal documents,” and “ad hoc policy and practice of returning



31
       The Court notes that Biron at times seems to base her claims on the motivations of
Defendants. (See, e.g., Dkt. 69 at 24 (“Defendant Hiller and her cohorts denied Ms.
Biron sufficient access not because other inmates had requested access, or because it
could not be done safely, but because they disagreed with Ms. Biron’s litigation
strategy.”); id. at 30 (“Hiller did not deny access because of health and safety, but
because she, in her expert legal opinion, did not feel Ms. Biron’s motion to amend was a
necessary step in the litigation . . . .”).) Even if these allegations were in the Amended
Complaint (and they are not), Biron has not alleged (or identified) any factual content
that would allow the Court to find such allegations plausible, and they are not entitled to
weight on a Rule 12(b)(6) motion. See Iqbal, 556 U.S. at 662.

                                             65
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 66 of 89



incoming inmate mail to the post office unopened because of the exterior appearance of

the envelope violates the FBOP’s established regulations.” (Dkt. 5 ¶¶ 48-50.) Although

the nature of these claims (or their legal basis) is unclear from the Amended Complaint,

the allegations quote several regulations regarding legal materials and preparing legal

documents (Dkt. 5 ¶¶ 33-35 (quoting portions of 28 C.F.R. §§ 543.10, 543.11 (appears to

quote 543.11(a)), 543.11(h)) and mail procedures (id. ¶¶ 36-37 (quoting portions of 28

C.F.R. §§ 540.12, 540.14)). She alleges that the ELL “is inadequate under the

Constitution and federal regulations” based on several alleged deficiencies. (Id. ¶¶ 29-

30.) And in her claims, Biron invokes the Administrative Procedure Act (“APA”) when

she states that the BOP’s “Central Office’s response condoning Defendants’ failure to

provide reasonable access to an adequate law library and typewriter” and “to open and

inspect all general correspondence and condoning the return of unopened mail to the post

office because of the exterior appearance of the envelope” both “constitute[] final agency

action pursuant to 5 U.S.C. § 704.” (Id. ¶¶ 46-47.)

       To the extent Biron bases constitutional claims on alleged violations of BOP

policies, or regulations, those claims would fail. “‘[T]here is no federal constitutional

liberty interest in having . . . prison officials follow prison regulations.’” Hernandez-

Pacheco v. Fisher, No. CIV. 10-2088 JRT/TNL, 2011 WL 4929417, at *7 (D. Minn.

Sept. 12, 2011) (quoting Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003)), R.&R.

adopted, 2011 WL 4808187 (D. Minn. Oct. 11, 2011); see also Jackson v. Gutzmer, No.

CV 16-3831 (JRT/BRT), 2019 WL 952182, at *6 (D. Minn. Feb. 27, 2019) (“‘[A]

violation of prison regulations in itself does not give rise to a constitutional violation.’”)


                                              66
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 67 of 89



(quoting Bonner v. Fed. Bureau of Prisons, 196 F. App’x 447, 448 (8th Cir. 2006)), aff’d,

784 F. App’x 472 (8th Cir. 2019). To the extent Biron bases any constitutional claim on

violations of BOP regulations or policies, the Court recommends their dismissal. 32

       However, Biron, in her response to the Motion to Dismiss, stated that these are

Accardi claims, brought under the APA, challenging the BOP’s failure to follow their

own regulations. (Dkt. 69 at 7-9.) Defendants argue that Biron has failed to state an

Accardi claim, because she “failed to demonstrate how FCI Waseca’s policies . . . violate

any governing regulation.” (Dkt. 72 at 4; see also id (“Biron failed to explain how FCI

Waseca violated those regulations, which each allow for variation and flexibility. . . .

[M]erely identifying applicable regulations (which themselves provide for broad

authority) is not the same as stating a valid claim.”).) 33


32
       Defendants initially argued, in the alternative, that summary judgment was
appropriate as to Biron’s claims related to the mail policy—understood as alleging that
the policy interfered with Biron’s right of access to the courts—because the “policy
passes constitutional muster under Turner v. Safely.” (Dkt. 55 at 30-31 (citing 482 U.S.
78, 89-90 (1987)); see also id. at 33 (“FCI Waseca’s mail policy, which requires general
correspondence to be communicated on white paper and addressed in ink or by stamp,
places a minimal burden on inmate correspondence and does not violate Biron’s
constitutional rights under a Turner analysis.”).) Given Biron’s response, which does not
conduct a Turner analysis and instead characterizes her claims related to regulations as
Accardi claims, i.e., claims for violations of regulations, not claims that the regulations
impinge on her constitutional rights, the Court need not address Defendants’ argument
under Turner.
33
       Biron argues that Defendants “failed to acknowledge and have, therefore, forfeited
any affirmative defense to Ms. Biron’s claims that they have violated their own agency
regulations regarding inmate legal activities and incoming general correspondence.”
(Dkt. 69 at 7-8 (citations omitted).) The Court finds that the general references to “final
agency action pursuant to 5 U.S.C. § 704” and violations of “FBOP’s established
regulations” did not sufficiently put Defendants on notice that Biron was making Accardi
claims such that the Court would find Defendants forfeited any defense to those claims.
As Defendants noted, Biron only identified her claims as Accardi claims in her response

                                               67
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 68 of 89



       1.     Legal Standard for Accardi Claims

       A case from the District of Columbia recently summarized “the Accardi doctrine”

as follows:

       This doctrine arises from a 1954 Supreme Court decision, United States ex
       rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954), in which the Court vacated
       a deportation order because it was issued without procedures that conformed
       to the relevant agency regulations. The Court stated that “[r]egulations with
       the force and effect of law supplement the bare bones” of federal statutes,
       and that, even in areas of expansive discretion, agencies must follow their
       own “existing valid regulations.” Id. at 266, 268. Two decades later, in
       Morton v. Ruiz, 415 U.S. 199, 232 (1974), the Supreme Court returned to the
       doctrine—this time striking down a Bureau of Indian Affairs benefits
       determination because it did not comply with the procedures set forth in the
       agency’s internal manual. In doing so, the Court noted that Accardi’s
       teachings apply with particular force in those cases in which “the rights of
       individuals are affected,” stating that “it is incumbent upon agencies to
       follow their own procedures . . . even where [they] are possibly more rigorous
       than otherwise would be required.” Id. at 235.

       This Circuit and district courts here have subsequently invoked the doctrine,
       noting that “Accardi has come to stand for the proposition that agencies may
       not violate their own rules and regulations to the prejudice of others.”

Damus v. Nielsen, 313 F. Supp. 3d 317, 335-36 (D.D.C. 2018) (some citations omitted);

accord Spencer v. Rios, No. 18-CV-2639 (MJD/TNL), 2019 WL 9313598, at *5 (D.

Minn. Apr. 23, 2019) (“The requirement that an agency be barred from taking action

inconsistent with its internal regulations when doing so would affect individuals rights

has been referred to by some courts as the Accardi doctrine.”), R.&R. adopted, (D. Minn.

June 5, 2019); Wood v. Smith, No. 2:17-CV-137-JLH-BD, 2018 WL 1613799, at *3

(E.D. Ark. Mar. 12, 2018) (quoting In re U.S., 197 F.3d 310, 315 (8th Cir. 1999), and


brief (see Dkt. 72 at 3 n.1), and the same is true of her contention that the APA provides
an avenue for “aggrieved parties a cause of action to enforce compliance” (Dkt. 69 at 8
(cleaned up)).

                                            68
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 69 of 89



Accardi, 347 U.S. at 265) (“‘[T]he Accardi case has come to stand for the proposition

that administrative agencies may not take action inconsistent with their internal

regulations when it would affect individual rights.’ If an agency fails to follow . . . its

own procedures and regulations, that agency’s actions are generally invalid. ‘The crucial

question is whether the alleged conduct . . . deprived petitioner of any of the rights

guaranteed him by the statute or by the regulations issued pursuant thereto.’”), R.&R.

adopted, (E.D. Ark. Apr. 3, 2018).

       2.      Analysis of Accardi Claims

       Case law interpreting and applying the Accardi doctrine in the Eighth Circuit and

this District, especially in contexts similar to those here, is not robust. Based on its

review of case law, including from other jurisdictions, the Court first notes two general

concerns about the application of Accardi to this case. First, Biron’s failure to adequately

allege an actual injury likely is fatal to her Accardi claims, just as it is fatal to her

constitutional access to courts claims. One court in the Southern District of West

Virginia, where the plaintiff invoked the Accardi doctrine, found that “Plaintiff’s

assertions [regarding violation of a BOP policy relating to retention of attorneys] are

insufficient to demonstrate that he has suffered an actual injury,” and “[t]he assertions are

grounded in speculation and are not borne out by any evidentiary support.” Woltz v.

Scarantino, No. 5:10-CV-00095, 2011 WL 1229994, at *6-7 (S.D. W. Va. Mar. 31,

2011), aff’d, 475 F. App’x 882 (4th Cir. 2012); see id at *6 n.5 (“Plaintiff refers to the

principle established in [Accardi]. The Accardi doctrine, has been applied in a variety of

contexts including the review of the BOP’s regulation regarding forcibly medicating


                                               69
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 70 of 89



pretrial detainee. However, given Plaintiff’s inability to show an actual injury or that he

suffered prejudice by the Defendants’ alleged impediment to his access of courts or that

he has asserted a claim upon which relief may be granted, this Court finds Plaintiff’s

assertion immaterial.”) (citations omitted); see also Spencer, 2019 WL 9313598, at *5 (in

habeas case, noting that “in the prison disciplinary context, even when a regulation is

clearly designed to protect an inmate’s due process right, relief is warranted only when

the inmate shows prejudice to his rights,” and “consider[ing] whether Petitioner has

suffered prejudice from BOP staff’s failure to provide him a staff representative”).

       Second, to the extent any regulations at issue here create substantive rights for

prisoners, it is not clear that Accardi should be applied to such rights, as Accardi itself,

and many cases applying it, involve procedural, not substantive, requirements. See

C.G.B. v. Wolf, 464 F. Supp. 3d 174, 226-27 (D.D.C. 2020) (discussing, inter alia,

Damus, 313 F. Supp. 3d at 336-37) (“[I]t is far from clear that [ICE’s COVID-19

Pandemic Response Requirement (“PRR”)] are the type of rules or regulations that can

be enforced through the Accardi doctrine. Plaintiffs contend that ICE is in violation of

the Fifth Amendment Due Process Clause by depriving detainees the rights guaranteed

under the COVID-19 regulations enacted by ICE. But agency regulations do not create

substantive due process rights. Accardi is rooted instead in notions of procedural due

process. . . . It is not readily apparent that the PRR, which provide substantive guidelines

on how ICE should operate its detention facilities, falls within the ambit of those agency

actions to which the Accardi doctrine may attach.”) (cleaned up).




                                              70
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 71 of 89



       In any event, the Court need not decide the above questions, because the Court

concludes that Biron has failed to state a claim with respect to the violations of BOP

regulations. Even with the further explanation of her claims in her response brief,

Biron’s claims fail to meet the standards of Iqbal and Twombly. She claims that

“established regulations” have been violated (Dkt. 5 ¶¶ 48-49) and quotes certain

regulations in her allegations (id. ¶¶ 33-37), but she does not identify which regulations

are violated. For example, Biron asserts that “Defendants’ ELL is inadequate under the

Constitution and Federal Code of Regulations because legal resources are updated only

four (4) times per year prejudicing Plaintiff’s ability to litigate her active civil and

criminal cases. The database is electronic and should be updated at least weekly.” (Dkt.

5 ¶ 30.) But she cites no regulation requiring updating of the ELL at least weekly or

specifying any particular timeline for updating an electronic law library. While Biron

does quote certain regulations (id. ¶¶ 34-36), it is unclear whether she alleges that they

have been violated (and if so, how) or if she is quoting them for context. Other claims of

regulatory violations, namely general failures to provide access to law library resources

and returning mail because of the exterior appearance violate regulations, are only

conclusory. (See id. ¶¶ 48-50.)

       These deficiencies become even more apparent when the regulations that Biron

does identify are examined. Several of them contain discretionary, flexible language,

such as: the warden’s responsibility regarding affording inmates access to legal materials

and opportunity preparing documents is that it must be “reasonable,” 28 C.F.R. § 543.10;

various aspects of the warden’s responsibility regarding the law library and preparation of


                                              71
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 72 of 89



legal documents must be done only where or whenever “practical,” be “reasonable,” or

occur “ordinarily,” § 543.11(a); typewriter availability is not required if “clearly

impractical,” § 543.11(h); a warden “shall establish and exercise controls [for inmate

correspondence] to protect individuals, and the security, discipline, and good order of the

institution,” and that “flexibility in correspondence procedures” is required based on

“[t]he size, complexity, and security level of the institution, the degree of sophistication

of the inmates confined, and other variables,” § 540.12, and a warden “may reject

correspondence sent by or to an inmate,” § 540.14(d). None of these regulations

guarantee a particular level of access to law libraries or typewriters, much less support

Biron’s allegation that weekly updates are required for electronic databases or prohibit

the conduct complained of by Biron. Rather, they indicate that the warden has discretion

in the provision of such facilities. Given this discretionary language and Biron’s failure

to allege which regulation is violated by what conduct, the Court concludes that she has

not plausibly alleged any Accardi claim with respect to these regulations.

       In sum, Biron has failed to state an Accardi claim because she has not alleged

which regulations are being violated by what conduct, and the regulations she cites do not

guarantee any particular rights to Biron. See Wood v. Smith, 2018 WL 1613799, at *3

(“Mr. Wood cites various federal regulations to support [his claim that the defendants’

acts and omissions violated the Accardi doctrine, cognizable under the Due Process

Clause of the Fifth Amendment], in both his complaint and his response to the

Defendants’ motion. None of the regulations cited, however, guarantee any particular

right. This omission is fatal to Mr. Wood’s claim, and he should not be allowed to


                                             72
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 73 of 89



proceed on his substantive due process claim under [Bivens].”) (footnotes and citations

omitted). She also has failed to allege any actual injury resulted from the alleged

violations, and it is questionable whether Accardi even applies to the regulations she

cited. Accordingly, the Court recommends dismissal of Biron’s Accardi claims, i.e., her

claims for violations of BOP regulations. (See Dkt. 5 ¶¶ 48-50.)

       III.   PLAINTIFF’S REQUEST FOR EXPEDITED PRELIMINARY
                         INJUNCTIVE RELIEF (DKT. 22)

       Biron’s Motion for Preliminary Injunction requests that the Court order that “[the

ELL] remain activated on Plaintiff’s housing unit, and be updated weekly with new case

law,” and “Defendants provide access to a typewriter to prepare documents related to this

case, her criminal case, other active cases, and future cases as required under [certain

regulations].” (Dkt. 22.)

A.     Legal Standard for a Preliminary Injunction

       In the Eighth Circuit, courts assess preliminary injunction requests by weighing

the Dataphase factors: “‘(1) the threat of irreparable harm to the movant; (2) the state of

the balance between this harm and the injury that granting the injunction will inflict on

other parties litigant; (3) the probability that movant will succeed on the merits; and (4)

the public interest.’” Jet Midwest Int’l Co., Ltd v. Jet Midwest Grp., LLC, 953 F.3d

1041, 1044 (8th Cir. 2020) (quoting Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109,

114 (8th Cir. 1981) (en banc). “While no single factor is determinative, the probability of

success factor is the most significant.” Prime Therapeutics LLC v. Beatty, 354 F. Supp.

3d 957, 967 (D. Minn. 2018) (cleaned up). The movant bears the burden of showing that




                                             73
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 74 of 89



these factors favor a preliminary injunction. See, e.g., id. (quoting CPI Card Grp., Inc. v.

Dwyer, 294 F. Supp. 3d 791, 807 (D. Minn. 2018)).

B.     Analysis of Dataphase Factors

       1.     Irreparable Harm

       For purposes of justifying a preliminary injunction, “‘[i]rreparable harm occurs

when a party has no adequate remedy at law, typically because its injuries cannot be fully

compensated through an award of damages.’” Phyllis Schlafly Revocable Tr. v. Cori, 924

F.3d 1004, 1009 (8th Cir. 2019) (quoting Gen. Motors Corp. v. Harry Brown’s, LLC, 563

F.3d 312, 319 (8th Cir. 2009)). “To succeed in demonstrating a threat of irreparable

harm, a party must show that the harm is certain and great and of such imminence that

there is a clear and present need for equitable relief.” Roudachevski v. All-Am. Care

Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011) (cleaned up); see also Carlson v. City of

Duluth, 958 F. Supp. 2d 1040, 1058 (D. Minn. 2013) (“Possible or speculative harm is

not enough to justify a preliminary injunction.”) (cleaned up). “The loss of First

Amendment freedoms constitutes irreparable injury.” Powell v. Ryan, 855 F.3d 899, 904

(8th Cir. 2017) (citing Johnson v. Minneapolis Park & Recreation Bd., 729 F.3d 1094,

1101-02 (8th Cir. 2013)). “‘[F]ailure to show irreparable harm is, by itself, a sufficient

ground upon which to deny a preliminary injunction.’” Adam-Mellang v. Apartment

Search, Inc., 96 F.3d 297, 299 (8th Cir. 1996) (quoting Gelco Corp. v. Coniston Partners,

811 F.2d 414, 418 (8th Cir. 1987)); see also Dataphase, 640 F.2d at 114 n.9 (“[T]he

absence of a finding of irreparable injury is alone sufficient ground for vacating the

preliminary injunction.”).


                                             74
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 75 of 89



       The Court has already concluded, in addressing the Defendants’ Motion to

Dismiss, that Biron has not alleged any actual injury because most of her allegations of

harm are conclusory and nonspecific, and the sole specific allegation of harm (denial of

her motion to amend in Biron v. Sawyer) in fact does not plausibly allege harm caused by

Defendants’ actions. (In itself, that harm would not warrant injunctive relief, as the harm

has already occurred, but the denial also does not suggest a likelihood of prospective

harm, as it was Biron’s litigation strategy rather than Defendants’ conduct that caused

any harm.) With respect to future harm or ongoing damages, Biron’s allegations and

evidence do not demonstrate that any harm “is certain and great and of such imminence

that there is a clear and present need for equitable relief.” Roudachevski, 648 F.3d at 706.

       Generally, whether it be typewriter access, ELL access in the housing unit, or

weekly ELL updates, Biron has not identified in which of her cases and how she will

suffer harm without those categories of requested relief. She has not identified any

argument she wished to investigate or make that she was not able or will not be able to

make in the absence of the specific relief requested in the Motion for Preliminary

Injunction in this case or any other case in this District. In fact, all of her other cases in

this District were dismissed before she filed her Motion for Preliminary Injunction. See

Biron v. Sawyer, Dkt. 75 (D. Minn. Sept. 30, 2020); Biron v. Hurwitz, No. 19-cv-57

(SRN/LIB), Dkt. 68 (D. Minn. Feb. 19, 2020) (Judgment) 34; Biron v. Barnes, No. 19-cv-



34
       Biron filed a motion for relief from judgment in February 2021 in Biron v.
Hurwitz, several months after the Motion for Preliminary Injunction in this case. No. 19-
cv-57 (SRN/LIB), Dkt. 69 (D. Minn. Feb. 11, 2021). Biron references this motion in her
Reply in support of the Motion for Preliminary Injunction but only makes the conclusory

                                               75
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 76 of 89



898 (SRN/LIB), Dkt. 7 (D. Minn. June 10, 2019) (Judgment). To the extent other cases

are ongoing, any harm alleged by Biron is generalized and speculative. (See Dkt. 60 at 1-

2, 3 (referring to other litigation, including petitions for certiorari to the U.S. Supreme

Court, but only generally stating that “Plaintiff will be irreparably harmed” and “her

litigation will be negatively effected [sic]”).) And to the extent that Biron cannot use the

ELL and a typewriter frequently enough or for a long enough period of time, she is able

to request extensions or other relief from this Court or any other. See Biron v. Sawyer,

Dkt. 75 at 11 (Sept. 30, 2020) (“Had she sought additional time or a stay of proceedings

due to limited access to the law library and typewriters, she was certainly able to seek

such relief.”). Indeed, when Biron requested an extension in Biron v. Sawyer to draft her

objections to the Order and Report and Recommendation, the request was granted, Biron

v. Sawyer, Dkt. 73 (Sept. 10, 2020), and in this case, when she requested more time to

respond to the Motion to Dismiss, the request for more time was granted (Dkts. 66, 68).

In both cases, even if she did not receive all the time she requested, Biron ultimately

submitted timely, legible, and competent arguments that were considered by the Court.

       Specifically with respect to access to a typewriter, Biron argues, “The quality of

Plaintiff’s legal filings suffers because handwriting lengthy documents is arduous and

extremely time consuming,” and, “The time devoted to hand drafting means less time for

legal research and analysis,” which results in irreparable harm “if it causes an adverse

court ruling.” (Dkt. 24 at 5; see also Dkt. 60 at 3 (arguing that “her litigation will be



argument that “[w]ithout this expedited relief, Plaintiff will be irreparably harmed. (Dkt.
60 at 1-2.) That conclusory assertion does not show a threat of irreparable harm.

                                              76
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 77 of 89



negatively effected [sic]”).) But as Judge Nelson found in Biron v. Sawyer, “[Biron’s]

handwritten filings are very legible, well-organized, and cite appropriate legal authority.”

Dkt. 75 at 11 (Sept. 30, 2020). There is no evidence, nor more than conclusory

statements, that Biron will suffer harm as a result of not having access to a typewriter. 35

Further, her last two submissions were typewritten (Dkts. 73-74), which likely would

moot any request for injunctive relief as to this point. As to the frequency of case law

updates in the ELL, Biron has similarly only made the conclusory allegation that

quarterly updates “prejudice[e] Plaintiff’s ability to litigate her [cases].” (Dkt. 5 ¶ 30.)

She has not identified any instance where the update schedule has affected any litigation.

Finally, Biron makes no argument about why it is certain that she will suffer harm if the

ELL is not available from her housing unit as opposed to another location (e.g., the

Recreation Building). 36 (See Dkt. 24.)

       In sum, Biron’s claims of irreparable harm are merely speculatory and conclusory

and do not show that harm is likely in the absence of an injunction. See Orbit Sports LLC

v. Taylor, No. 21-CV-1289 (ECT/TNL), 2021 WL 2719605, at *13 (D. Minn. July 1,

2021) (“The harm must be likely in the absence of an injunction, great, and of such


35
        Biron’s arguments also refer to the difficulty of drafting lengthy documents by
hand, pain in her hand, and a diagnosis of tendonitis caused by handwriting her legal
filings. (E.g., Dkt. 25 ¶ 11; Dkt. 32; Dkt. 60 at 3.) She has not substantiated her claim of
tendonitis, however, and the Court find that these assertions do not constitute a threat of
irreparable harm.
36
       The Court notes that Biron’s requested relief has changed from “reasonable and
meaningful access to a law library” (Dkt. 5 ¶ 54) to the specific relief of access to the
ELL from her housing unit (Dkt. 24). The Court is not aware of any case holding that the
First Amendment requires that an inmate be able to access a law library from her housing
unit.

                                              77
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 78 of 89



imminence that there is a clear and present need for equitable relief. A plaintiff must

show more than a future risk of irreparable harm . . . .”) (cleaned up).

       2.     Probability of Success

       “‘Success on the merits has been referred to as the most important of the four

[Dataphase] factors.’” Jet Midwest Int’l, 953 F.3d at 1044 (quoting Roudachevski, 648

F.3d at 706). When considering the likelihood of success on the merits, a movant need

only show a “fair chance of prevailing.” Id. at 1045 (cleaned up). Furthermore, the

movant “need only establish a likelihood of succeeding on the merits of any one of [its]

claims.” Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Eng’rs, 826 F.3d

1030, 1040 (8th Cir. 2016) (cleaned up).

       For the reasons discussed in detail above, the Court has recommended dismissal

under Rule 12(b)(6) and, in the alternative, granting summary judgment against Biron.

Accordingly, Biron is not likely to prevail on the merits of her claims and this factor

weighs against Biron’s request for preliminary injunctive relief. 37

       3.     Balance of Harms and Public Interest

       The balance-of-harms factor and the public-interest factor are separate Dataphase

factors. The Eighth Circuit has indicated, however, that when public governmental

entities are the potential target of an injunction, the two factors “to some extent . . . are


37
        Biron argues that Defendants have waived or forfeited any argument as to this
factor. (Dkt. 60 at 2.) However, Defendants responded to the Motion for Preliminary
Injunction jointly with their brief in support of the Motion to Dismiss, so their position on
the merits has been argued. (See Dkt. 55.) Moreover, it is Biron’s burden to establish
that a preliminary injunction should issue, and so, regardless of what arguments
Defendants did or did not make, the Court must assess whether Biron has proved the
Dataphase factors. See Prime Therapeutics, 354 F. Supp. 3d at 967.

                                               78
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 79 of 89



connected.” Glenwood Bridge, Inc. v. City of Minneapolis, 940 F.2d 367, 372 (8th Cir.

1991); see also Adventist Health Sys./Sunbelt, Inc. v. United States Dep’t of Health &

Hum. Servs., No. 320CV00101SMRSBJ, 2021 WL 973455, at *19 (S.D. Iowa Mar. 12,

2021) (quoting Glenwood Bridge). The Court will therefore consider these two factors

together.

       With respect to the balancing of the harms, courts in this District indicate that

analyzing this factor “involves assessing the harm the movant would suffer absent an

injunction, as well as the harm other interested parties would experience if the injunction

issued.” Pavek v. Simon, 467 F. Supp. 3d 718, 761 (D. Minn. 2020) (citing Mainstream

Fashions Franchising, Inc. v. All These Things, LLC, 453 F. Supp. 3d 1167, 1203-04, (D.

Minn. 2020)). This assessment requires the Court to “flexibly weigh the case’s particular

circumstances to determine whether justice requires the court to intervene to preserve the

status quo.” Id. (cleaned up)).

       As for the public-interest factor, courts should be very wary of imposing

injunctive relief in the prison context. See, e.g., Goff v. Harper, 60 F.3d 518, 520 (8th

Cir. 1995) (quoting Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)) (“[I]n the

prison context, a request for injunctive relief must always be viewed with great caution

because ‘judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration.’”); O’Malley v. Birkholz, No. 20-CV-0660

(ECT/TNL), 2020 WL 3064722, at *1 (D. Minn. May 13, 2020) (quoting Goff), R.&R.

adopted, 2020 WL 3062183 (D. Minn. June 9, 2020). The “courts should not get

involved unless either a constitutional violation has already occurred or the threat of such


                                             79
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 80 of 89



a violation is both real and immediate.” Goff, 60 F.3d at 521 (quoting Rogers, 676 F.2d

at 1214) (quoted by O’Malley, 2020 WL 3064722, at *1).

       Biron argues that she “cannot imagine any injury to the Defendants that providing

a typewriter & ELL access would incur,” “Defendant Hiller’s claim that providing a

typewriter could spread COVID-19 is absolutely absurd,” and “the public interest is

served when courts force government entities to comply with the law and with their own

regulations.” (Dkt. 24 at 5.)

       With respect to harm to Biron, the Court has already concluded that it is not at all

certain that Biron will suffer harm absent an injunction and that no constitutional

violation has already occurred. With respect to harm to Defendants, granting the specific

relief that Biron seeks—to require the ELL to be updated on a particular schedule, to

require the ELL to be available in the housing unit, and to permit Biron to use the ELL

and typewriters as much as she wanted—would significantly disrupt the BOP’s

operations in the particularly sensitive area of prison management, and while the BOP

must still consider COVID-19 risks in its operations. 38 These two factors favor denying

the Motion for Preliminary Injunction.




38
        Biron argues that “Defendants’ attempt to satisfactorily explain why a typewriter
has not been provided on the housing unit, and why the ELL was not activated on the
housing unit until September 14, 2020 . . . fly in the face of the facts and defy common
sense.” (Dkt. 60 at 4; see id. at 4-8 (discussing details of ELL, typewriter, and
TRULINCS terminals use).) In the context of the Motion for Preliminary Injunction,
Biron has not met her burden to demonstrate that an injunction should issue. Further, on
this record, the Court declines to second-guess decisions made by the BOP to try to
minimize the spread of COVID-19 during an unprecedented pandemic.

                                             80
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 81 of 89



C.     Conclusion on the Motion for Preliminary Injunction

       In sum, the Court finds that all four Dataphase factors weigh against granting

Biron’s Motion for Preliminary Injunction. Accordingly, the Court recommends denying

the Motion for Preliminary Injunction. 39

     IV.   UNITED STATES’ MOTION TO SCREEN AND STAY PROCEEDINGS
                                  (DKT. 7)

       In this motion, Defendants request that the Court screen Biron’s Amended

Complaint pursuant to 28 U.S.C. § 1915A and stay all proceedings pending the

screening. (Dkt. 7.) In their brief in support of the Motion to Screen and Stay,

Defendants further request that the Court issue an order requiring Biron to pay a filing fee

or, in the alternative, submit an application to proceed IFP. (Dkt. 8 at 1-2.) The Court

addresses each of these requests below.

A.     Legal Standard for Screening under the PLRA

       The PLRA “contains provisions that should discourage prisoners from filing

claims that are unlikely to succeed.” Crawford-El v. Britton, 523 U.S. 574, 596 (1998).

Among other things, the PLRA “requires all inmates to pay filing fees,” “denies in forma

pauperis status to prisoners with three or more prior ‘strikes,’” and “directs district courts

to screen prisoners’ complaints before docketing and authorizes the court on its own

motion to dismiss ‘frivolous,’ ‘malicious,’ or meritless actions.” Id. (citations omitted).

Specifically, under 28 U.S.C. § 1915A(a), “[t]he court shall review, before docketing, if

feasible or, in any event, as soon as practicable after docketing, a complaint in a civil


39
      Having carefully reviewed the record, the Court concludes that no hearing on the
Motion for Preliminary Injunction is necessary. See D. Minn. LR 7.1(c)(5).

                                              81
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 82 of 89



action in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.” In this review, “the court shall identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the complaint—(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” Id.

§ 1915A(b). Similarly, § 1915(e)(2)(B) provides for dismissal “at any time” of pleadings

where a litigant has applied for IFP status. See Opiacha v. Dep’t of Hum. Servs., No. 20-

CV-1032 (NEB/DTS), 2020 WL 4813361, at *1 n.2 (D. Minn. Aug. 19, 2020) (noting

similarity of § 1915(e)(2) and § 1915A).

B.     Screening Under 28 U.S.C. § 1915A

       With respect to screening Biron’s Amended Complaint pursuant to 28 U.S.C.

§ 1915A, Defendants argue that the Court should do so because Biron has, by serving

unfiled state court lawsuits, “avoid[ed ] the PLRA screening process” (Dkt. 8 at 6) and

has done so intentionally, in this case and others (id. at 1, 2-3, 6). The Court ordered

Defendants to file a reply memorandum “explaining its position on . . . whether this Court

may screen this action immediately pursuant to 28 U.S.C. § 1915A, regardless of whether

28 U.S.C. § 1915(e)(2) applies.” (Dkt. 29 at 4-5.) In the reply memorandum, Defendants

argue, “Biron’s Amended Complaint should be subject to screening under the PLRA

because it is malicious, as evidenced by her email stating her intent to circumvent the

PLRA, and it is frivolous,” and “Though there is no mandatory Eighth Circuit authority

requiring the Court to order post-removal screening of Biron’s Amended Complaint

under the PLRA, it is appropriate to do so based on the PLRA and applicable case law.”


                                             82
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 83 of 89



(Dkt. 34 at 1.) Defendants reiterate their position that Biron is purposefully

circumventing the PLRA. (Id. at 2.) They argue that the case having been removed from

state court “does not foreclose this Court from screening the Amended Complaint under

the PLRA” and note, “At least one district court has recently screened a Bivens case

under the PLRA after removal.” (Id. at 3 (citing Isom v. United States, 19-cv-50213

(N.D. Ill. Sept. 23, 2019)).) Defendants further argue that “the Amended Complaint falls

under the PLRA, 28 U.S.C. § 1915(b), and Biron must pay a civil filing fee for the case

to proceed or apply for and receive IFP status.” (Id. at 4.) Biron argues in response, “‘It

is not the practice of this Court, however, to screen complaints brought by prisoners

pursuant to 28 U.S.C. § 1915A when the complaint is removed from state court by a

defendant.’” (Dkt. 19 at 1 (quoting Biron v. Hurwitz, No. 19-cv-57 (SRN/LIB), Dkt. 10

at 2 (D. Minn. Jan. 31, 2019)).)

       As an initial matter, the Court agrees with Defendants that cases removed from

state court are subject to screening under § 1915A. Indeed, courts in this District have

done so. See Schlegel v. Schoeneck, No. CV 16-0867 (DWF/BRT), 2016 WL 7757268,

at *1 (D. Minn. Nov. 29, 2016) (reviewing removed case under § 1915A(b) and citing

cases doing same), R.&R. adopted, 2017 WL 150506 (D. Minn. Jan. 13, 2017); Iverson v.

Dep’t of Corr., No. CIV. 07-4710DSDRLE, 2008 WL 205281, at *2 n.1 (D. Minn. Jan.

24, 2008) (where plaintiff had been permitted to proceed IFP, concluding that “District

Courts are required to screen all suits by prisoners, whether or not they seek to proceed in

forma pauperis, and pursuant to Section 1915A(b)(1)-(2), this screening must take place,




                                             83
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 84 of 89



even if the prisoner has already paid the filing fee, or been granted leave to proceed IFP”)

(cleaned up).

       However, although the Amended Complaint may have been subject to summary

dismissal under 1915A, the Court found it more appropriate to address the merits after

fulsome briefing by the parties. See Sellors v. Obama, No. 13-CV-2484 SRN/JSM, 2014

WL 1607747, at *10 n.15 (D. Minn. Apr. 15, 2014) (“Although the Complaint and

Amended Complaint are arguably subject to summary dismissal as frivolous pursuant to

28 U.S.C. § 1915A(b), this Court instead addressed the merits of defendants’ motions to

dismiss.”). This permitted the Court to consider arguments under Rule 12(b)(6) and Rule

56. Further, the fact that a case is not dismissed on pre-screening does not preclude

dismissal under Rule 12(b)(6). See Braun v. Hanson, No. 18-CV-3355 (JNE/ECW),

2020 WL 1496580, at *2 (D. Minn. Jan. 27, 2020) (rejecting plaintiff’s argument that the

screening requirements of § 1915A bar defendants from bringing a motion to dismiss,

addressing arguments raised in and disposition of the motion to dismiss), R.&R. adopted,

2020 WL 1493884 (D. Minn. Mar. 27, 2020). Given the current posture of this case,

Defendants’ request for a stay is moot and, in any event, would no longer be warranted.

The Court accordingly denies as moot Defendants’ Motion to Screen and Stay insofar as

it sought screening under § 1915A and staying pending screening.

C.     Ordering Biron to Pay a Filing Fee or Apply for IFP Status

       Although not contained in the Motion itself (see Dkt. 7), Defendants request in

their briefs that the Court require Biron her to pay a filing fee or, in the alternative, to

submit an IFP application. (Dkt. 8 at 1-2, 6; Dkt. 34 at 4.) Defendants contend that


                                               84
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 85 of 89



Biron is purposefully circumventing the PLRA by initiating her cases in state court,

knowing that the defendants are likely to remove them to Federal court. (Dkt. 8 at 1-2, 6;

Dkt. 34 at 2, 9.) The Court ordered Defendants to file a reply memorandum “explaining

its position on (1) what legal authority this Court has to ‘require[e] [Plaintiff] to pay [this

action’s] filing fee under the [Prison Litigation Reform Act], or, in the alternative, submit

an application seeking leave to proceed in forma pauperis,’ given that Defendants

removed this action to this Court.” (Dkt. 29 at 4 (citations omitted).) The Court noted

that the case law Defendants cited in their opening brief “does not appear [to] directly

address whether a federal district court can impose filing fees (or an IFP-application

requirement) when state court defendants remove a state court action to federal court.”

(Id. n.4.)

       Defendants have not adequately explained what legal authority would allow this

Court to require Biron to pay a filing fee, or file an IFP application, when she

commenced the action in state court and it was Defendants who removed the action to

Federal court. See 28 U.S.C. § 1914 (“The clerk of each district court shall require the

parties instituting any civil action, suit or proceeding in such court, whether by original

process, removal or otherwise, to pay a filing fee of $350, except that on application for a

writ of habeas corpus the filing fee shall be $5.”). Defendants argue: “There can be no

question that Ms. Biron, a federal inmate, has asserted civil claims against federal

officials in their official and individual capacities. As such, the Amended Complaint falls

under the PLRA, 28 U.S.C. § 1915(b), and Ms. Biron must pay a civil filing fee for the

case to proceed or apply for and receive IFP status.” (Dkt. 34 at 4 (citations omitted).)


                                              85
       CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 86 of 89



       The PLRA does not state that federal prisoners who file civil claims against

federal officials in state court must pay a filing fee or apply for IFP status, nor does it

require payment of a filing fee if the case is removed to Federal court. Defendants seem

to argue that because both § 1915A, which provides for screening of prisoner complaints,

and § 1915, which permits a prisoner to proceed without prepaying fees—but still

requires a prisoner to pay the full amount of the filing fee over time—are part of the

PLRA, and the PLRA has certain policy goals, therefore the requirements of the IFP

proceedings somehow bleed into those of the former. (See Dkt. 8 at 5-6 (arguing that

“[b]ecause Biron is a prisoner, her claims are subject to the PLRA,” discussing the

purpose of the PLRA, and concluding that “requiring her to pay the filing fee, or, in the

alternative requiring her to submit an IFP application is justified based on . . . the plain

language and intent behind the PLRA”); Dkt. 34 at 4 (“[Because Biron, a federal inmate,

has asserted civil claims against federal officials in their official and individual

capacities], the Amended Complaint falls under the PLRA, 28 U.S.C. § 1915(b), and Ms.

Biron must pay a civil filing fee for the case to proceed or apply for and receive IFP

status.”).)

       But Defendants offer no authority for importing one statutory section’s provisions

into another, and the Court sees no basis for such an interpretation in the statutes. 40

Defendants also argue that Biron is filing her lawsuits in state court with the express

intent of “‘bypass[ing] the PLRA restrictions and the filing fees’” and therefore should be


40
        Although Defendants argue that “[t]he three cases cited in the United States’ initial
brief are applicable to the facts here” (Dkt. 34 at 10-11 (discussing cases)), the Court is
unpersuaded. None involve a case that was removed from state court.

                                              86
         CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 87 of 89



required to apply to proceed IFP or pay a filing fee. (Dkt. 8 at 6 (citation omitted); see

also Dkt. 34 at 5, 10 (“Allowing Ms. Biron to utilize the state court system in order to

bypass the PLRA and bring abusive law suits in effect creates an unacceptable loophole

in the statute. Ms. Biron’s own admission points to the fact that her intention is to do just

that.”). Defendants claim they “are merely asking this Court to apply the PLRA’s fee and

screening provisions as a response to Biron’s inappropriate conduct. Defendants are not

asking the Court to do more than it would have done had Biron initiated the litigation in

federal court.” (Dkt. 34 at 10.) Regardless of the appropriateness of Biron’s conduct, the

Court finds no support in the PLRA or case law that authorizes application of the IFP

application and filing fee requirement of § 1915 to state-court matters removed to Federal

court.

         Defendants also rely on the Court’s inherent authority for the proposition that this

Court can impose a filing fee on Biron or order her to apply for IFP status is the Court’s

inherent authority. (Dkt. 34 at 9 (“Outside of the authority created in § 1915, this Court

possesses inherent powers to manage its docket ‘so as to achieve the orderly and

expeditious disposition of cases.’”) (citation omitted).) Other than the general

proposition that this Court possesses inherent powers to manage its docket, Defendants

offer no more in support of this argument beyond pointing to Biron’s “inappropriate

conduct” and “malicious” tactics. (See id.) Imposing a filing fee not authorized by

statute or rule sounds more like a sanction than an exercise of inherent authority, and the

Court declines to require payment of the filing fee based on the current record. However,

Biron is now aware that the state courts will reject on jurisdictional and venue grounds


                                              87
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 88 of 89



her lawsuits asserting constitutional claims against Federal officials. (Dkt. 21 ¶¶ 10, 15-

16, 19-20 (citing Dkt. 20-1, Ex. B (Waseca County Court Administrator letter for Biron

v. Hurwitz); Dkt. 20-2, Ex. C (Waseca County Court Administrator letter for Biron v.

Sawyer); and Dkt. 20-3, Ex. D (Waseca County Court Administrator letter for the present

case)).) Should she continue to engage in such tactics, it is possible that a court could,

under certain circumstances, find her conduct warranted sanctions if asked to decide a

properly supported motion. The Court also declines to require Biron to file an IFP

application pursuant to its inherent authority, as there appears to be no point in doing so.

       Accordingly, the Court denies the Motion to Screen and Stay to the extent

Defendants request, via their briefs, an order requiring Biron to pay a filing fee or apply

to proceed IFP.

                                       V.      ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     The United States’ Motion to Screen and Stay Proceedings (Dkt. 7) is

DENIED AS MOOT to the extent it requests that the Court screen the Amended

Complaint pursuant to 28 U.S.C. § 1915A and stay case deadlines and DENIED to the

extent it requests that Plaintiff be ordered to pay a filing fee, or, in the alternative, submit

an application to proceed in forma pauperis.

       2.     Plaintiff Lisa A. Biron’s Motion for Leave to Supplement Motion for

Preliminary Injunction (Dkt. 31) is GRANTED.

       3.     Plaintiff Lisa A. Biron’s Motion for Leave to File Sur-Reply (Dkt. 41) is

GRANTED.


                                               88
      CASE 0:20-cv-02110-WMW-ECW Doc. 75 Filed 07/20/21 Page 89 of 89



                             VI.    RECOMMENDATION

       Based on the files, records, and proceedings herein, IT IS RECOMMENDED

THAT:

       1.     Plaintiff Lisa A. Biron’s Request for Expedited Preliminary Injunctive

Relief (Dkt. 22) be DENIED.

       2.     Defendants Michael Carvajal, Director Federal Bureau of Prisons; FCI

Waseca Warden Mistelle Starr; and Deanna Hiller, FCI Waseca Unit Manager’s Motion

to Dismiss or for Summary Judgment (Dkt. 52) be GRANTED and that Plaintiff’s

Amended Complaint be DISMISSED WITHOUT PREJUDICE.



DATED: July 20, 2021                                     s/Elizabeth Cowan Wright
                                                         ELIZABETH COWAN WRIGHT
                                                         United States Magistrate Judge


                                         NOTICE

Filings Objections: This Report and Recommendation is not an order or judgement of
the District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.

Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. LR 72.2(b)(2). All
objections and responses must comply with the word or line limits set forth in Local Rule
72.2(c).




                                             89
